UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/2011 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Variable Investment Fund, Appreciation Portfolio SEMIANNUAL REPORT June 30, 2011 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 26 Information About the Renewal of the Fund’s Investment Advisory and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Appreciation Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund,Appreciation Portfolio, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. As a result, U.S. stocks generally produced only modest gains over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus Variable Investment Fund, Appreciation Portfolio’s Initial shares produced a total return of 7.58%, and its Service shares produced a total return of 7.44%. 1 In comparison, the total return of the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index (the “S&P 500 Index”), was 6.01% for the same period. 2 Although stocks rallied early in the year as an economic recovery appeared to gain traction, renewed concerns later caused the market to give back some of its previous gains.The fund produced higher returns than its benchmark, primarily due to its focus on higher-quality stocks that held up well during bouts of market weakness. The Fund’s Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Its secondary goal is current income.To pursue these goals, the fund normally invests at least 80% of its assets in common stocks. The fund focuses on blue-chip companies with total market capitalizations of more than $5 billion at the time of purchase, including multinational companies. These are established companies that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence and the potential to achieve predictable, above-average earnings growth. In choosing stocks, the fund first identifies economic sectors it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have proven track records and dominant positions in their industries. The fund employs a “buy-and-hold” investment strategy, which generally has resulted in an annual portfolio turnover of below 15%.A low portfolio turnover rate helps reduce the fund’s trading costs and minimizes tax liability by limiting the distribution of capital gains. 3 The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Shifting Sentiment Sparked Market Volatility Investors’ outlooks had improved dramatically by the start of 2011 due to improvements in employment, consumer spending and corporate earnings, sending stock prices broadly higher. However, the market rally was interrupted in February when a wave of political unrest in the Middle East led to sharply rising crude oil prices, and again in March when devastating natural and nuclear disasters in Japan threatened one of the world’s largest economies. Nonetheless, investors proved resilient, and the U.S. stock market bounced back from these unexpected shocks. In late April, investor sentiment began to deteriorate when Greece again appeared headed for default on its sovereign debt, U.S. economic data proved disappointing and the debate regarding U.S. government spending and borrowing intensified. Stocks suffered bouts of heightened volatility as newly risk-averse investors shifted their focus from economically sensitive industry groups to those that historically have held up well under uncertain economic conditions. Quality Bias Supported Fund Performance Our longstanding focus on blue-chip companies with globally diversified markets, healthy balance sheets and strong income characteristics enabled the fund to participate substantially in market rallies over the reporting period, and it held up better than market averages during market declines. Underweighted exposure to the financials sector helped the fund avoid concerns related to financial institutions that might be adversely affected by a slowdown in the U.S. economy, Europe’s sovereign debt crisis and a more stringent regulatory environment. In the consumer staples sector, luxury goods purveyor Estee Lauder benefited from reduced costs and increased penetration of emerging markets, and tobacco giant Philip Morris International gained value due to strong earnings reports and increasing earnings guidance from management.Although the fund also held an underweighted position in the information technology sector, the fund scored individual successes in holdings such as payroll processor Automatic Data Processing (ADP), wireless chip maker QUALCOMM and consulting services giant International Business Machines. Factors that detracted from relative results included comparative weakness in key holdings in the consumer discretionary and health care sectors as well as the lack of exposure to utilities. Results from the consumer discretionary sector were hurt by underweighted exposure and unfortu- 4 nate stock selections. For example, mass merchandiser Target was hurt by the dampening effect of higher energy prices on consumer spending. Our security selection strategy also undermined results in the health care sector, where Merck & Co. suffered pipeline related setbacks and Medtronic dealt with earnings disappointments. Lastly, the fund held no stocks in the utilities sector, causing it to miss the industry group’s relatively strong performance in the reporting period as investors gravitated toward less risky sectors of the marketplace. New Opportunities in a Choppy Economic Recovery We expect the U.S. economic rebound to persist fitfully amid significant headwinds over the remainder of 2011, leading us to conclude that investors will continue to favor large, multinational companies with solid business fundamentals. In addition, we believe that stocks may be poised for further gains as companies deploy some of the massive cash reserves on their balance sheets. In the reporting period, we eliminated the fund’s holdings of food service provider SYSCO and software giant Microsoft to focus on better opportunities we believe we have identified in the McDonald’s Latin America franchisee, Arcos Dorados Holdings, and Canadian oil producer Imperial Oil. July 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Fund shares are only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in an index. 3 Achieving tax efficiency is not a part of the fund’s investment objective, and there can be no guarantee that the fund will achieve any particular level of taxable distributions in future years. In periods when the manager has to sell significant amounts of securities (e.g., during periods of significant net redemptions or changes in index components) funds can be expected to be less tax efficient than during periods of more stable market conditions and asset flows. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusVariable Investment Fund,Appreciation Portfolio from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $4.17 $5.45 Ending value (after expenses) $1,075.80 $1,074.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $4.06 $5.31 Ending value (after expenses) $1,020.78 $1,019.54 † Expenses are equal to the fund’s annualized expense ratio of .81% for Initial Shares and 1.06% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Common Stocks—99.0% Shares Value ($) Consumer Discretionary—10.3% Arcos Dorados Holdings, Cl. A 75,000 1,581,750 McDonald’s 170,900 14,410,288 McGraw-Hill 107,100 a 4,488,561 News, Cl. A 338,136 a 5,985,007 News, Cl. B 7,700 139,216 Target 189,700 8,898,827 Wal-Mart Stores 171,600 9,118,824 Walt Disney 110,000 a 4,294,400 Consumer Staples—33.8% Altria Group 488,100 12,890,721 Christian Dior 65,500 10,305,911 Coca-Cola 472,600 31,801,254 Estee Lauder, Cl. A 41,200 a 4,333,828 Kraft Foods, Cl. A 160,000 5,636,800 Nestle, ADR 353,400 22,045,092 PepsiCo 142,900 10,064,447 Philip Morris International 488,100 32,590,437 Procter & Gamble 255,000 16,210,350 Walgreen 294,300 a 12,495,978 Whole Foods Market 45,100 a 2,861,595 Energy—19.8% Chevron 182,900 18,809,436 ConocoPhillips 165,100 12,413,869 Exxon Mobil 321,364 26,152,602 Imperial Oil 15,000 698,850 Occidental Petroleum 120,100 12,495,204 Royal Dutch Shell, Cl. A, ADR 172,500 12,269,925 Total, ADR 199,400 11,533,296 Financial—3.4% Franklin Resources 41,000 5,382,890 JPMorgan Chase & Co. 267,300 10,943,262 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care—9.3% Abbott Laboratories 176,800 9,303,216 Intuitive Surgical 12,000 a,b 4,465,320 Johnson & Johnson 224,900 14,960,348 Medtronic 90,200 3,475,406 Merck & Co. 143,200 5,053,528 Novo Nordisk, ADR 6,300 789,264 Roche Holding, ADR 150,700 6,323,372 Industrial—3.7% Caterpillar 84,400 8,985,224 General Electric 234,800 4,428,328 United Technologies 49,000 4,336,990 Information Technology—12.7% Apple 59,000 b 19,804,530 Automatic Data Processing 85,400 a 4,498,872 Cisco Systems 75,100 1,172,311 Intel 607,900 13,471,064 International Business Machines 67,000 11,493,850 QUALCOMM 50,800 2,884,932 Texas Instruments 213,300 7,002,639 Materials—6.0% Air Products & Chemicals 20,000 1,911,600 Freeport-McMoRan Copper & Gold 175,000 9,257,500 Praxair 95,200 a 10,318,728 Rio Tinto, ADR 100,000 7,232,000 Total Common Stocks (cost $286,720,830) 8 Other Investment—1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,104,000) 5,104,000 c Investment of Cash Collateral for Securities Loaned—3.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $16,368,217) 16,368,217 c Total Investments (cost $308,193,047) 103.5% Liabilities, Less Cash and Receivables (3.5%) Net Assets 100.0% ADR—American Depository Receipts a Security, or portion thereof, on loan.At June 30, 2011, the value of the fund’s securities on loan was $16,149,038 and the value of the collateral held by the fund was $16,368,217. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Consumer Staples 33.8 Materials 6.0 Energy 19.8 Money Market Investments 4.5 Information Technology 12.7 Industrial 3.7 Consumer Discretionary 10.3 Financial 3.4 Health Care 9.3 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $16,149,038)—Note 1(c): Unaffiliated issuers 286,720,830 472,021,642 Affiliated issuers 21,472,217 21,472,217 Cash 809,607 Dividends and interest receivable 1,082,874 Prepaid expenses 25,333 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 244,128 Due to Fayez & Sarofim & Co. 83,457 Liability for securities on loan—Note 1(c) 16,368,217 Payable for investment securities purchased 1,232,631 Payable for shares of Beneficial Interest redeemed 805,946 Accrued expenses 90,717 Net Assets ($) Composition of Net Assets ($): Paid-in capital 290,334,035 Accumulated undistributed investment income—net 4,601,990 Accumulated net realized gain (loss) on investments (3,650,260) Accumulated net unrealized appreciation (depreciation) on investments 185,300,812 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 329,354,728 147,231,849 Shares Outstanding 8,782,650 3,948,197 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Cash dividends (net of $265,679 foreign taxes withheld at source): Unaffiliated issuers 6,585,424 Affiliated issuers 3,767 Income from securities lending—Note 1(c) 31,428 Total Income Expenses: Investment advisory fee—Note 3(a) 1,217,943 Sub-investment advisory fee—Note 3(a) 497,469 Distribution fees—Note 3(b) 169,671 Prospectus and shareholders’ reports 46,332 Professional fees 32,711 Custodian fees—Note 3(b) 17,541 Trustees’ fees and expenses—Note 3(c) 11,988 Shareholder servicing costs—Note 3(b) 9,999 Loan commitment fees—Note 2 3,676 Miscellaneous 6,557 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (6) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (1,366,591) Net unrealized appreciation (depreciation) on investments 29,994,881 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 4,606,738 7,352,431 Net realized gain (loss) on investments (1,366,591) (586,025) Net unrealized appreciation (depreciation) on investments 29,994,881 51,126,895 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (5,339,622) (6,320,853) Service Shares (2,014,556) (1,386,410) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 23,635,101 27,881,230 Service Shares 23,426,730 75,657,393 Dividends reinvested: Initial Shares 5,339,622 6,320,853 Service Shares 2,014,556 1,386,410 Cost of shares redeemed: Initial Shares (28,230,289) (48,910,102) Service Shares (11,161,434) (38,807,049) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 435,681,441 361,966,668 End of Period Undistributed investment income—net 4,601,990 7,349,430 12 Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Capital Share Transactions: Initial Shares Shares sold 645,099 864,720 Shares issued for dividends reinvested 147,422 199,459 Shares redeemed (768,450) (1,544,798) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 641,481 2,347,577 Shares issued for dividends reinvested 55,898 43,916 Shares redeemed (305,982) (1,138,271) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Initial Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 35.44 31.40 28.88 44.86 42.55 37.11 Investment Operations: Investment income—net a .38 .64 .63 .67 .66 .61 Net realized and unrealized gain (loss) on investments 2.28 4.09 4.95 (13.01) 2.32 5.42 Total from Investment Operations 2.66 4.73 5.58 (12.34) 2.98 6.03 Distributions: Dividends from investment income—net (.60) (.69) (.78) (.77) (.67) (.59) Dividends from net realized gain on investments — — (2.28) (2.87) — — Total Distributions (.60) (.69) (3.06) (3.64) (.67) (.59) Net asset value, end of period 37.50 35.44 31.40 28.88 44.86 42.55 Total Return (%) 7.58 b 15.32 22.56 (29.55) 7.14 16.48 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .81 c .81 .80 .81 .80 .82 Ratio of net expenses to average net assets .81 c .81 .80 .81 .80 .82 Ratio of net investment income to average net assets 2.08 c 2.01 2.31 1.82 1.52 1.58 Portfolio Turnover Rate 3.10 b 11.90 1.49 3.41 5.17 3.86 Net Assets, end of period ($ x 1,000) 329,355 310,385 290,073 274,782 569,422 681,035 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 14 Six Months Ended June 30, 2011 Year Ended December 31, Service Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 35.23 31.21 28.70 44.59 42.32 36.92 Investment Operations: Investment income—net a .33 .58 .59 .58 .56 .51 Net realized and unrealized gain (loss) on investments 2.27 4.05 4.89 (12.94) 2.30 5.41 Total from Investment Operations 2.60 4.63 5.48 (12.36) 2.86 5.92 Distributions: Dividends from investment income—net (.54) (.61) (.69) (.66) (.59) (.52) Dividends from net realized gain on investments — — (2.28) (2.87) — — Total Distributions (.54) (.61) (2.97) (3.53) (.59) (.52) Net asset value, end of period 37.29 35.23 31.21 28.70 44.59 42.32 Total Return (%) 7.44 b 15.04 22.23 (29.72) 6.85 16.21 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.06 c 1.06 1.05 1.06 1.05 1.07 Ratio of net expenses to average net assets 1.06 c 1.06 1.05 1.06 1.05 1.07 Ratio of net investment income to average net assets 1.85 c 1.74 2.15 1.61 1.27 1.33 Portfolio Turnover Rate 3.10 b 11.90 1.49 3.41 5.17 3.86 Net Assets, end of period ($ x 1,000) 147,232 125,296 71,893 88,606 121,006 114,746 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Variable Investment Fund (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering seven series, including the Appreciation Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek long-term capital growth consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Fayez Sarofim & Co. (“Sarofim & Co.”) serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and inter- 16 pretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 18 The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 399,242,182 — — Equity Securities— Foreign † 72,779,460 — — Mutual Funds 21,472,217 — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, 20 the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2011, The Bank of New York Mellon earned $13,469 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 28,098,000 25,303,000 48,297,000 5,104,000 1.1 Dreyfus Institutional Cash Advantage Fund 9,340,956 180,209,249 173,181,988 16,368,217 3.4 Total 37,438,956 221,478,988 The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $1,391,564 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $658,768 of the carryover expires in fiscal 2017 and $732,796 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $7,707,263. The tax character of current year distributions will be determined at the end of the current fiscal year. 22 NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on June 30, 2011, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .5325% of the value of the fund’s average daily net assets. Pursuant to a sub-investment advisory agreement with Sarofim & Co., the fund pays Sarofim & Co. a monthly sub-investment advisory fee at the annual rate of .2175% of the value of the fund’s average daily net assets. Both fees are payable monthly. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance prod-ucts.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2011, Service shares were charged $169,671 pursuant to the Plan. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $750 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $121 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $6. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2011, the fund was charged $17,541 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $204,328, Rule 12b-1 distribution plan fees $29,510, custodian fees $7,802, chief compliance officer fees $2,259 and transfer agency per account fees $229. 24 (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2011, amounted to $26,792,526 and $14,265,713, respectively. At June 30, 2011, accumulated net unrealized appreciation on investments was $185,300,812, consisting of $189,996,294 gross unrealized appreciation and $4,695,482 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on March 1, 2011, the Board considered the renewal of the fund’s Investment Advisory Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Fayez Sarofim & Co. (the “Sub-Adviser”) provides day-to-day management of the fund’s investments.The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in presentations from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. The Board members also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus’ extensive administrative, accounting, and compli- 26 ance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2010, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of December 31, 2010. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board members discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians in most of the periods (in the first quartile of the Performance Group and Performance Universe for four of the six periods). Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.They noted The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus. Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of 28 services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.They also noted that, as a result of shared and allocated costs among funds in the Dreyfus funds complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board members also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board members and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members’ conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board members determined that renewal of the Agreements was in the best interests of the fund and its shareholders. 30 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Variable Investment Fund, Growth and Income Portfolio SEMIANNUAL REPORT June 30, 2011 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Options Written 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 30 Information About the Renewal of the Fund’s Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Growth and Income Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Growth and Income Portfolio, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. As a result, U.S. stocks generally produced only modest gains over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by John Bailer and Elizabeth Slover, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus Variable Investment Fund, Growth and Income Portfolio’s Initial shares achieved a 5.87% total return, and its Service shares achieved a total return of 5.74%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index (the “S&P 500 Index”), produced a total return of 6.01% for the same period. 2 Stocks generally rallied early in the year as an economic recovery appeared to gain traction, but renewed concerns later caused the market to give back some of its previous gains.The fund produced returns that were slightly lower than its benchmark, resulting from lagging returns from the consumer discretionary and materials sectors. The Fund’s Investment Approach To pursue the fund’s goal of seeking long-term capital growth, current income and growth of income consistent with reasonable investment risk, the fund invests primarily in stocks of domestic and foreign issuers. We seek to create a portfolio that includes a blend of growth and dividend-paying stocks, as well as other investments that provide income. We choose stocks through a disciplined investment process that combines computer modeling techniques, “bottom-up” fundamental analysis and risk management.The investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics similar to those of the S&P 500 Index. Shifting Sentiment Sparked Heightened Market Volatility Investors’ economic outlooks had improved dramatically by the start of 2011 due to improvements in employment, consumer spending and corporate earnings, sending stock prices broadly higher. However, the market rally was interrupted in February when political unrest in the Middle East led to sharply rising crude oil prices, and again in March The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) when catastrophic natural and nuclear disasters in Japan threatened one of the world’s largest domestic economies and disrupted industrial supply chains in the global economy. Nonetheless, investors proved resilient, and the U.S. stock market rebounded from these unexpected shocks. In late April, investor sentiment began to deteriorate in earnest when Greece again appeared headed for default on its sovereign debt, U.S. economic data proved more disappointing than expected and the debate regarding U.S. government spending and borrowing intensified. Stocks suffered bouts of heightened volatility as newly risk-averse investors shifted their focus from economically sensitive industry groups to those that historically have held up well under uncertain economic conditions. Stock Selections Produced Mixed Results In this choppy market environment, our security selection strategy proved especially successful in the traditionally defensive consumer staples sector. Beverage producer Dr. Pepper Snapple Group beat analysts’ earnings estimates due to successful cost-cutting efforts, and tobacco producer Lorillard gained value after U.S. regulators ruled that the sale of menthol cigarettes could continue. In the information technology sector, video game maker Electronic Arts achieved better-than-expected financial results at the start of a new product cycle centered on digital downloads of gaming software. In the corporate technology market, BMC Software, Informatica and VMWare benefited from the growing trend toward “cloud computing,” in which businesses manage applications and data over the Internet. Wireless communications equipment leader QUALCOMM increased earnings guidance as more consumers purchased smartphones and tablet computers containing the company’s technology. Disappointments over the first half of 2011 included the consumer discretionary sector, where Carnival suffered shortfalls due to higher fuel costs and reduced demand for vacations in the Mediterranean stemming from political unrest in Northern Africa. Retailer Staples was hurt by sluggish demand for office supplies and intensifying competitive pressures. Apparel seller Guess? encountered lower same-store sales and weaker store traffic during the first quarter of the year. In the materials sector, fertilizer producer Mosaic declined in 4 value due to higher input prices and a large divestment of shares by a major institutional shareholder. Metals-and-mining giant Freeport-McMoRan Copper & Gold stumbled when China tightened its monetary policy to fight inflationary pressures, potentially reducing demand for the commodities used in infrastructure construction. Seeking Opportunities Among Quality Companies Despite headwinds including a persistently sluggish U.S. labor market and weak housing markets, we believe the economic recovery is likely to persist. Profits in some industries have returned to pre-recession levels, energy prices have begun to moderate and rebuilding in Japan could boost economic activity. In this environment, we expect investors to remain selective, favoring growing companies with rising dividends and avoiding those with weaker underlying business fundamentals. Our bottom-up security selection process has identified a number of opportunities in the consumer discretionary sector, where valuations of media companies appear especially attractive. Fewer stocks in the utilities sector have satisfied our value-oriented investment criteria. June 15, 2011 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in an index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusVariable Investment Fund, Growth and Income Portfolio from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $4.49 $5.76 Ending value (after expenses) $1,058.70 $1,057.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $4.41 $5.66 Ending value (after expenses) $1,020.43 $1,019.19 † Expenses are equal to the fund’s annualized expense ratio of .88% for Initial shares and 1.13% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Common Stocks—98.2% Shares Value ($) Consumer Discretionary—13.5% Amazon.com 4,520 a 924,295 Carnival 21,242 799,336 Dick’s Sporting Goods 9,230 a 354,893 DIRECTV, Cl. A 10,460 a 531,577 Express 10,210 222,578 Guess? 5,130 215,768 Johnson Controls 28,310 1,179,395 Limited Brands 9,860 379,117 Macy’s 24,030 702,637 Netflix 1,180 a,b 309,974 News, Cl. A 12,650 223,905 Nordstrom 9,180 b 430,909 Omnicom Group 46,300 b 2,229,808 Priceline.com 690 a 353,232 Regal Entertainment Group, Cl. A 23,990 b 296,277 Time Warner 51,236 1,863,453 Walt Disney 12,880 502,835 Consumer Staples—9.8% Avon Products 13,710 383,880 Coca-Cola Enterprises 21,430 625,327 ConAgra Foods 28,990 748,232 Dr. Pepper Snapple Group 26,810 1,124,143 Energizer Holdings 4,090 a 295,952 Kraft Foods, Cl. A 27,260 960,370 Lorillard 2,090 c 227,538 PepsiCo 35,060 2,469,276 Procter & Gamble 8,930 567,680 Walgreen 10,660 452,624 Whole Foods Market 8,770 556,457 Energy—11.8% Chevron 3,820 392,849 ENSCO, ADR 8,440 449,852 Exxon Mobil 51,610 4,200,022 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Halliburton 8,480 432,480 Occidental Petroleum 21,200 2,205,648 Schlumberger 27,589 2,383,690 Financial—13.4% American Express 6,780 350,526 Ameriprise Financial 7,170 413,566 Arthur J. Gallagher & Co. 13,990 399,275 Bank of America 27,330 299,537 Capital One Financial 10,830 559,586 Charles Schwab 18,940 311,563 Citigroup 13,401 558,018 Comerica 22,040 761,923 Discover Financial Services 13,110 350,692 Franklin Resources 1,710 224,506 Goldman Sachs Group 2,410 320,747 JPMorgan Chase & Co. 48,266 1,976,010 Marsh & McLennan 14,800 461,612 MetLife 21,400 938,818 Moody’s 16,250 b 623,187 New York Community Bancorp 64,710 970,003 Prudential Financial 3,330 211,755 TD Ameritrade Holding 9,960 b 194,320 U.S. Bancorp 49,630 1,266,061 Wells Fargo & Co. 10,450 293,227 Health Care—12.4% Accretive Health 9,050 a,b 260,549 Agilent Technologies 4,960 a 253,506 Alexion Pharmaceuticals 4,900 a 230,447 Amgen 11,100 a 647,685 Baxter International 11,990 715,683 Covidien 8,410 447,664 Dendreon 5,290 a,b 208,638 HCA Holdings 6,960 a 229,680 Johnson & Johnson 24,660 1,640,383 8 Common Stocks (continued) Shares Value ($) Health Care (continued) McKesson 11,010 920,986 Medtronic 5,390 207,677 Merck & Co. 23,060 813,787 Mylan 11,050 a 272,604 Pfizer 113,800 2,344,280 St. Jude Medical 7,870 375,242 Thermo Fisher Scientific 3,220 a 207,336 Vertex Pharmaceuticals 4,510 a 234,475 Warner Chilcott, Cl. A 9,100 219,583 Watson Pharmaceuticals 4,910 a 337,464 Industrial—13.0% Caterpillar 17,940 1,909,892 Cooper Industries 11,390 679,641 Cummins 6,640 687,174 Dover 18,110 1,227,858 Eaton 25,670 1,320,721 General Electric 92,260 1,740,024 Hubbell, Cl. B 9,630 625,468 Ingersoll-Rand 18,730 850,529 Owens Corning 16,610 a 620,384 Pitney Bowes 21,980 b 505,320 Stanley Black & Decker 8,590 618,910 United Technologies 3,830 338,993 Information Technology—16.8% Accenture, Cl. A 8,280 500,278 Alcatel-Lucent, ADR 46,040 a 265,651 AOL 11,499 a,b 228,370 Apple 6,326 a 2,123,448 Atmel 23,430 a 329,660 BMC Software 7,570 a 414,079 Electronic Arts 17,070 a 402,852 Google, Cl. A 2,263 a 1,145,938 Informatica 5,340 a 312,016 International Business Machines 8,890 1,525,079 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Microchip Technology 7,540 b 285,841 NetApp 11,500 a 606,970 OmniVision Technologies 8,040 a 279,872 Oracle 41,230 1,356,879 Paychex 28,130 864,154 QUALCOMM 44,360 2,519,205 Salesforce.com 2,880 a 429,062 Teradata 7,400 a 445,480 VMware, Cl. A 3,710 a 371,853 Materials—3.8% Air Products & Chemicals 11,060 1,057,115 Dow Chemical 12,310 443,160 Eastman Chemical 5,470 558,323 Freeport-McMoRan Copper & Gold 18,394 973,043 Packaging Corp. of America 7,400 207,126 Telecommunication Services—3.0% AT&T 28,380 c 891,416 Vodafone Group, ADR 26,610 711,019 Windstream 76,780 b 995,069 Utilities—.7% NextEra Energy 3,380 194,215 PPL 15,050 418,842 Total Common Stocks (cost $71,143,583) Preferred Stocks—.3% Consumer Discretionary General Motors, Ser. B, Conv., Cum. $1.24 (cost $260,844) 5,000 b 10 Other Investment—1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,055,000) 1,055,000 d Investment of Cash Collateral for Securities Loaned—4.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,970,564) 3,970,564 d Total Investments (cost $76,429,991) 104.4% Liabilities, Less Cash and Receivables (4.4%) Net Assets 100.0% ADR—American Depository Receipts a Non-income producing security. b Securities, or portion thereof, on loan.At June 30, 2011, the value of the fund’s securities on loan was $3,904,575 and the value of the collateral held by the fund was $3,970,564. c Held by a broker as collateral for open options written. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 16.8 Consumer Staples 9.8 Consumer Discretionary 13.8 Money Market Investments 5.9 Financial 13.4 Materials 3.8 Industrial 13.0 Telecommunication Services 3.0 Health Care 12.4 Utilities .7 Energy 11.8 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF OPTIONS WRITTEN June 30, 2011 (Unaudited) Number of Contracts Value ($) Call Options: AT&T, August 2011 @ $33 142 a (1,136) Lorillard, September 2011 @ $120 20 a (3,900) (premiums received $10,615) a Non-income producing security. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $3,904,575)—Note 1(b): Unaffiliated issuers 71,404,427 84,273,239 Affiliated issuers 5,025,564 5,025,564 Cash 137,668 Receivable for investment securities sold 362,164 Dividends and Interest receivable 191,958 Prepaid expenses 5,160 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 56,092 Liability for securities on loan—Note 1(b) 3,970,564 Payable for investment securities purchased 341,055 Payable for shares of Beneficial Interest redeemed 27,765 Outstanding options written, at value (premiums received $10,615)—See Statement of Options Written—Note 4 5,036 Accrued expenses 37,721 Net Assets ($) Composition of Net Assets ($): Paid-in capital 93,027,015 Accumulated undistributed investment income—net 53,567 Accumulated net realized gain (loss) on investments (20,397,453) Accumulated net unrealized appreciation (depreciation) on investments and options transactions 12,874,391 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 76,826,254 8,731,266 Shares Outstanding 3,694,248 419,555 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Cash dividends (net of $3,180 foreign taxes withheld at source): Unaffiliated issuers 877,226 Affiliated issuers 356 Income from securities lending—Note 1(b) 3,132 Total Income Expenses: Investment advisory fee—Note 3(a) 325,053 Professional fees 20,779 Distribution fees—Note 3(b) 11,204 Trustees’ fees and expenses—Note 3(c) 9,465 Prospectus and shareholders’ reports 9,149 Custodian fees—Note 3(b) 7,638 Shareholder servicing costs—Note 3(b) 847 Loan commitment fees—Note 2 676 Miscellaneous 6,521 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (2) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 6,604,261 Net realized gain (loss) on options transactions 23,331 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (2,154,375) Net unrealized appreciation (depreciation) on options transactions 4,053 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 489,384 987,912 Net realized gain (loss) on investments 6,627,592 11,807,862 Net unrealized appreciation (depreciation) on investments (2,150,322) 1,285,664 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (447,817) (902,514) Service Shares (39,989) (82,430) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 1,772,255 2,666,633 Service Shares 167,875 182,777 Dividends reinvested: Initial Shares 447,817 902,514 Service Shares 39,989 82,430 Cost of shares redeemed: Initial Shares (6,559,767) (21,275,606) Service Shares (968,513) (2,655,475) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 86,179,016 93,179,249 End of Period Undistributed investment income—net 53,567 51,989 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Capital Share Transactions: Initial Shares Shares sold 85,601 150,055 Shares issued for dividends reinvested 21,471 50,634 Shares redeemed (317,279) (1,229,028) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 8,128 10,621 Shares issued for dividends reinvested 1,917 4,597 Shares redeemed (47,075) (151,113) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Initial Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 19.76 16.86 13.27 25.42 24.79 21.82 Investment Operations: Investment income—net a .12 .20 .19 .13 .19 .18 Net realized and unrealized gain (loss) on investments 1.04 2.91 3.59 (9.53) 1.79 2.97 Total from Investment Operations 1.16 3.11 3.78 (9.40) 1.98 3.15 Distributions: Dividends from investment income—net (.12) (.21) (.19) (.13) (.19) (.18) Dividends from net realized gain on investments — — — (2.62) (1.16) — Total Distributions (.12) (.21) (.19) (2.75) (1.35) (.18) Net asset value, end of period 20.80 19.76 16.86 13.27 25.42 24.79 Total Return (%) 5.87 b 18.61 28.79 (40.41) 8.44 14.51 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .88 c .88 .88 .85 .81 .84 Ratio of net expenses to average net assets .88 c .88 .84 .85 .81 .83 Ratio of net investment income to average net assets 1.16 c 1.16 1.32 .66 .76 .78 Portfolio Turnover Rate 44.41 b 82.26 113.45 134.81 71.85 124.50 Net Assets, end of period ($ x 1,000) 76,826 77,151 83,182 73,919 149,445 168,965 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2011 Year Ended December 31, Service Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 19.77 16.87 13.28 25.43 24.80 21.83 Investment Operations: Investment income—net a .09 .16 .15 .08 .14 .14 Net realized and unrealized gain (loss) on investments 1.04 2.91 3.59 (9.53) 1.79 2.97 Total from Investment Operations 1.13 3.07 3.74 (9.45) 1.93 3.11 Distributions: Dividends from investment income—net (.09) (.17) (.15) (.08) (.14) (.14) Dividends from net realized gain on investments — — — (2.62) (1.16) — Total Distributions (.09) (.17) (.15) (2.70) (1.30) (.14) Net asset value, end of period 20.81 19.77 16.87 13.28 25.43 24.80 Total Return (%) 5.74 b 18.29 28.44 (40.53) 8.19 14.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.13 c 1.13 1.13 1.10 1.06 1.09 Ratio of net expenses to average net assets 1.13 c 1.13 1.09 1.10 1.00 1.00 Ratio of net investment income to average net assets .90 c .91 1.08 .40 .55 .61 Portfolio Turnover Rate 44.41 b 82.26 113.45 134.81 71.85 124.50 Net Assets, end of period ($ x 1,000) 8,731 9,028 9,997 9,990 21,294 19,213 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Variable Investment Fund (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open end management investment company, operating as a series company currently offering seven series, including the Growth and Income Portfolio (the “fund”).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The fund is a non-diversified series. The fund’s investment objective is to seek long-term capital growth, current income and growth of income consistent with reasonable investment risk.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the 20 Board ofTrustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Options traded over-the-counter are valued at the mean between the bid and asked price. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 82,846,717 — — Equity Securities— Foreign † 1,426,522 — — Mutual Funds 5,025,564 — — Liabilities ($) Other Financial Instruments: Options Written (5,036) — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 22 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2011, The Bank of NewYork Mellon earned $1,342 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 874,000 8,499,000 8,318,000 1,055,000 1.2 Dreyfus Institutional Cash Advantage Fund 3,432,688 31,764,737 31,226,861 3,970,564 4.7 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. The fund declares and pays dividends from investment income-net on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro- 24 visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $26,755,443 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $17,025,805 of the carryover expires in fiscal 2016 and $9,729,638 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $984,944. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2011, the fund did not borrow under the Facilities. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2011, Service shares were charged $11,204 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $236 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $39 pursuant to the cash 26 management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $2. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2011, the fund was charged $7,638 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $51,419, Rule 12b-1 distribution plan fees $1,762, custodian fees $577, chief compliance officer fees $2,259 and transfer agency per account fees $75. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and options transactions, during the period ended June 30, 2011, amounted to $38,744,233 and $44,057,626, respectively. Options: The fund purchases and writes (sells) put and call options to hedge against changes in the values of equities, or as a substitute for an investment.The fund is subject to market risk in the course of pursuing its investment objectives through its investments in options contracts.A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. 28 The following summarizes the fund’s call/put options written during the period ended June 30, 2011: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2010 109 2,616 Contracts written 377 56,560 Contracts terminated: Contracts closed 215 45,945 25,230 20,715 Contracts expired 109 2,616 — 2,616 Total contracts terminated 324 48,561 25,230 23,331 Contracts Outstanding June 30, 2011 The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2011: Average Market Value ($) Equity options contracts 7,366 At June 30, 2011, accumulated net unrealized appreciation on investments was $12,868,812, consisting of $14,001,851 gross unrealized appreciation and $1,133,039 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on March 1, 2011, the Board considered the renewal of the fund’s Investment Advisory Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the“Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in presentations from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. The Board members also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. 30 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2010, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of December 31, 2010. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board members discussed the results of the comparisons and noted that the fund’s total return performance was in the first or second quartile of the Performance Group and Performance Universe for all periods, except for the ten-year period when the fund’s total return performance was in the third quartile of the Performance Group and Performance Universe. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. They noted that the fund’s contractual management fee was slightly above the Expense Group median, the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that 32 a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. They also noted that, as a result of shared and allocated costs among funds in the Dreyfus funds complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board members and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members’ conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board members determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 34 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Variable Investment Fund, International Equity Portfolio SEMIANNUAL REPORT June 30, 2011 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 29 Information About the Renewal of the Fund’s Investment Advisory and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, International Equity Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, International Equity Portfolio, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The global economy continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes throughout the world. Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. We expect mixed global economic conditions over the second half of 2011. Economic growth may remain slow in countries suffering from a debt hangover, but should be stronger in those countries with healthy balance sheets. Inflationary pressures appear to be peaking in most countries outside of China and other fast-growing emerging markets, and we have already seen energy prices retreat from their highs. In addition, we expect Japan to recover from current weakness, and we do not expect renewed fiscal worries in peripheral European nations to drag down the core of Europe. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by Jonathan Bell, Portfolio Manager, Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus Variable Investment Fund, International Equity Portfolio, produced a total return of 1.88% for its Initial shares, and its Service shares produced a total return of 1.77%. 1 This compares with a 4.98% return for the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE Index”), for the same period. 2 Strong corporate earnings drove international stocks modestly higher amid heightened volatility during the first half of 2011, as a host of challenging developments affected both developed and developing economies around the world.The fund’s returns lagged its benchmark, largely due to disappointing results from individual holdings in the basic materials and consumer sectors. The Fund’s Investment Approach The fund seeks to achieve long-term capital growth by investing primarily in stocks of foreign companies. The process of seeking investment ideas begins by identifying a core list of investment themes.These themes are based primarily on observable economic, industrial or social trends that Newton believes will positively affect markets, industries or companies globally, and so help to identify areas of investment opportunity and risk. Such themes currently include deleverage , which asserts that certain economies need to reduce their budget deficits and pay down debt burdens which are reducing their economic prospects (and provides the rationale for the portfolio’s underweighted exposure to the financial sector). Elsewhere, the networked world theme identifies the investment opportunities and challenges inherent in the growth of information technology and data communication around the world. When choosing stocks, we consider trends in economic variables, such as gross domestic product, inflation and interest rates; investment themes, such as networked world and deleverage ; the relative values of equities, bonds and cash; company fundamentals; and long-term trends in The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) currency movements.Within markets and sectors determined to be relatively attractive, we seek what we believe are attractively priced companies that possess a sustainable competitive advantage in their market or sector. Securities are generally sold when themes or strategies change, when we determine that the company’s prospects have changed, or when a stock becomes fully valued by the market. Global Growth Challenged by Macroeconomic Developments Positive market sentiment prevailed at the beginning of 2011 as the global economy continued to emerge from recession. While international markets advanced in January and February, volatility remained high, with investors concerned about a number of world-wide political and economic challenges, including the ongoing sovereign debt crisis in Europe, inflationary pressures in China, political upheavals in the Middle East and stubbornly sluggish growth in the United States.The market’s vulnerability was amply illustrated in early March 2011, when a catastrophic earthquake and tsunami struck Japan, causing some stock markets to fall sharply. However, most equity markets rebounded quickly, and the MSCI EAFE Index hit new highs for the reporting period in April. By May, various global economic difficulties began to take a more persistent toll on stock valuations. U.S. economic growth proved more anemic than expected due to high unemployment levels and troubled housing markets. In Europe, the sovereign debt problems facing Ireland, Portugal and Spain remained unresolved, and Greece faced the possibility of default.As a result, international markets lost some of the ground they had gained earlier in the year. Stock Selections Produced Mixed Results Although the fund participated to some degree in the market’s mildly positive results during the reporting period, its performance was constrained by disappointing results from Australian coal processor White Energy and Hong Kong-based home furnishing producer Man Wah Holdings, both of which encountered higher-than-expected operating costs. Flavor and fragrance maker Huabao International Holdings faced slowing sales and narrowing margins. Japanese consumer electronics giant Sony lost revenues when computer hackers forced the extended shutdown of its gaming network. Finally, two Japanese banks, Nomura Holdings and Sumitomo Mitsui Financial Group, suffered in the aftermath of the March earthquake. 4 On a more positive note, the fund derived relatively strong performance from its overweighted exposure to the health care sector, where we found attractive investment opportunities with reasonable levels of risk given the uncertainties facing investors. Individual investments in other sectors further enhanced returns. One of the best-performing holdings in this period, Jardine Matheson Holdings, posted better-than-expected results from its automotive and hotel subsidiaries. Japan-based oil and natural gas producer INPEX gained ground amid expectations of higher domestic demand in the wake of the nuclear disaster at the Fukushima power plant. Seeking Opportunities Despite Global Challenges In light of the challenges confronting many of the world’s economies, we believe business fundamentals are likely to vary widely from one market to another. Accordingly, we maintain our focus on regions, industries and individual businesses that appear poised for growth despite the possibility of rising inflationary pressures, global deleveraging activity and other trends affecting international earnings and revenues. July 15, 2011 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Investors cannot invest directly in an index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, International Equity Portfolio from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $5.56 $6.85 Ending value (after expenses) $1,018.80 $1,017.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $5.56 $6.85 Ending value (after expenses) $1,019.29 $1,018.00 † Expenses are equal to the fund’s annualized expense ratio of 1.11% for Initial shares and 1.37% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Common Stocks—97.9% Shares Value ($) Australia—6.2% AMP 102,447 537,309 MacArthur Coal 41,372 485,889 Newcrest Mining 23,492 950,152 Santos 45,301 657,874 White Energy 153,439 a 300,341 WorleyParsons 15,097 457,269 Belgium—1.3% Anheuser-Busch InBev 12,220 Brazil—3.2% Arezzo Industria e Comercio 33,291 466,093 Hypermarcas 43,532 410,034 International Meal Co. Holdings 26,400 277,423 Rossi Residencial 38,652 316,022 Tele Norte Leste Participacoes, ADR 18,046 280,435 Canada—4.2% Barrick Gold 10,552 479,104 Nexen 13,211 297,794 Potash Corporation of Saskatchewan 12,264 700,400 Yamana Gold 68,361 798,118 China—2.5% Biostime International Holdings 258,000 534,454 Mindray Medical International, ADR 10,096 283,193 Sands China 198,800 a 536,489 Denmark—.6% Pandora 9,755 France—6.5% Air Liquide 5,062 725,555 BNP Paribas 7,002 540,498 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) France (continued) L’Oreal 4,039 524,570 Nexans 5,214 490,717 Thales 13,554 584,455 Total 12,446 719,781 Germany—3.5% Bayer 12,059 969,505 Fresenius Medical Care & Co. 7,164 535,549 Gerry Weber International 6,333 415,799 Hong Kong—6.4% AIA Group 209,000 723,820 Belle International Holdings 251,000 528,985 China Mobile 43,500 402,483 GOME Electrical Appliances Holdings 1,050,000 419,638 Huabao International Holdings 265,000 241,104 Jardine Matheson Holdings 14,000 802,760 Man Wah Holdings 381,167 397,248 Japan—24.0% Asahi Breweries 31,900 639,942 Canon 11,600 548,984 DON Quijote 19,500 676,523 Hitachi Construction Machinery 27,800 619,504 INPEX 133 978,026 Japan Tobacco 129 495,938 Lawson 8,400 439,799 Makita 10,000 463,325 Mitsubishi 26,000 645,923 Mitsui Fudosan 24,000 410,807 Nintendo 1,500 280,790 8 Common Stocks (continued) Shares Value ($) Japan (continued) Nomura Holdings 128,600 632,577 NTN 74,000 419,154 Otsuka Holdings 13,000 343,954 Santen Pharmaceutical 10,100 408,993 Shiseido 8,000 148,960 Softbank 20,600 775,331 Sumco 36,116 a 606,532 Sumitomo Mitsui Financial Group 19,500 597,801 Toshiba 126,000 660,481 Towa Pharmaceutical 11,600 698,839 Toyota Motor 40,600 1,664,244 Norway—1.1% DnB NOR 45,054 Philippines—.7% Energy Development 2,385,300 Poland—.9% Telekomunikacja Polska 83,402 Singapore—2.4% Straits Asia Resources 261,000 635,341 United Overseas Bank 41,000 656,908 South Africa—.7% MTN Group 17,099 Spain—.9% Amadeus IT Holding, Cl. A 23,791 Switzerland—11.7% Actelion 8,447 a 416,045 Bank Sarasin & Cie, Cl. B 11,648 461,348 Lonza Group 3,984 a 311,802 Nestle 21,350 1,326,836 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Switzerland (continued) Novartis 17,699 1,084,149 Roche Holding 8,470 1,417,459 Syngenta 2,435 a 821,948 Zurich Financial Services 2,185 a 552,520 Thailand—4.7% Advanced Info Service 196,000 663,434 Bangkok Bank 138,500 714,475 Bangkok Dusit Medical Services 280,100 480,888 Bank of Ayudhya 414,200 370,724 PTT 33,200 361,985 United Kingdom—16.4% Anglo American 17,930 888,486 Associated British Foods 28,328 492,388 Barclays 176,349 725,837 BHP Billiton 38,868 1,529,593 Bowleven 81,029 a 435,986 British American Tobacco 19,863 870,622 Cable & Wireless Communications 395,253 257,044 Cable & Wireless Worldwide 273,445 202,186 Carnival 8,839 342,313 GlaxoSmithKline 40,299 862,806 ICAP 93,404 709,071 Imagination Technologies Group 70,542 a 426,941 Scottish & Southern Energy 24,901 556,713 Standard Chartered 26,131 686,963 Total Common Stocks (cost $47,000,986) 10 Preferred Stocks—1.1% Shares Value ($) Brazil Petroleo Brasileiro (cost $676,025) 41,031 Total Investments (cost $47,677,011) 99.0% Cash and Receivables (Net) 1.0% Net Assets 100.0% ADR—American Depository Receipts a Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Value (%) Consumer Goods 18.1 Consumer Services 6.9 Materials 18.0 Telecommunications 6.3 Financial 16.3 Technology 3.8 Health Care 11.9 Utilities 1.7 Oil & Gas 8.3 Industrial 7.7 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 47,677,011 54,203,951 Cash denominated in foreign currencies 165,044 164,867 Receivable for investment securities sold 850,344 Dividends and interest receivable 217,785 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 414 Prepaid expenses 671 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 62,112 Cash overdraft due to Custodian 141,775 Payable for investment securities purchased 414,684 Payable for shares of Beneficial Interest redeemed 26,896 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 105 Accrued expenses 52,037 Net Assets ($) Composition of Net Assets ($): Paid-in capital 63,670,265 Accumulated distributions in excess of investment income—net (64,261) Accumulated net realized gain (loss) on investments (15,412,308) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 6,546,727 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 41,669,686 13,070,737 Shares Outstanding 2,537,972 796,492 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Cash dividends (net of $85,821 foreign taxes withheld at source): Unaffiliated issuers 876,471 Affiliated issuers 279 Total Income Expenses: Investment advisory fee—Note 3(a) 222,356 Auditing fees 38,133 Custodian fees—Note 3(b) 36,622 Prospectus and shareholders’ reports 17,792 Distribution fees—Note 3(b) 16,942 Trustees’ fees and expenses—Note 3(c) 2,479 Legal fees 1,450 Shareholder servicing costs—Note 3(b) 1,226 Interest expense—Note 2 884 Loan commitment fees—Note 2 465 Miscellaneous 8,688 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (1) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 4,658,166 Net realized gain (loss) on forward foreign currency exchange contracts (18,420) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (4,003,314) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 80,786 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 529,714 812,851 Net realized gain (loss) on investments 4,639,746 1,237,077 Net unrealized appreciation (depreciation) on investments (3,922,528) 3,574,429 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (935,585) (739,691) Service Shares (239,508) (194,723) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 2,029,665 4,924,552 Service Shares 523,035 1,706,809 Dividends reinvested: Initial Shares 935,585 739,691 Service Shares 239,508 194,723 Cost of shares redeemed: Initial Shares (8,804,180) (7,378,266) Service Shares (1,517,253) (2,773,022) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 61,262,224 59,157,794 End of Period Undistributed (distributions in excess of) investment income—net (64,261) 581,118 14 Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Capital Share Transactions: Initial Shares Shares sold 123,263 342,485 Shares issued for dividends reinvested 57,292 49,019 Shares redeemed (529,297) (500,686) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 31,595 117,507 Shares issued for dividends reinvested 14,667 12,904 Shares redeemed (91,861) (188,040) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not refect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Initial Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 16.44 15.19 12.75 23.12 20.08 16.41 Investment Operations: Investment income—net a .15 .22 .28 .30 .29 .22 Net realized and unrealized gain (loss) on investments .16 1.28 2.71 (9.70) 3.10 3.59 Total from Investment Operations .31 1.50 2.99 (9.40) 3.39 3.81 Distributions: Dividends from investment income—net (.33) (.25) (.55) (.34) (.35) (.14) Dividends from net realized gain on investments — — — (.63) — — Total Distributions (.33) (.25) (.55) (.97) (.35) (.14) Net asset value, end of period 16.42 16.44 15.19 12.75 23.12 20.08 Total Return (%) 1.88 b 10.03 25.26 (42.22) 17.12 23.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.11 c 1.06 1.12 1.10 1.03 1.03 Ratio of net expenses to average net assets 1.11 c 1.06 1.12 1.08 .98 .97 Ratio of net investment income to average net assets 1.84 c 1.47 2.12 1.62 1.37 1.19 Portfolio Turnover Rate 28.21 b 63.67 104.15 99.61 113.77 98.92 Net Assets, end of period ($ x 1,000) 41,670 47,443 45,507 37,360 70,923 59,561 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 16 Six Months Ended June 30, 2011 Year Ended December 31, Service Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 16.41 15.17 12.72 23.06 20.05 16.39 Investment Operations: Investment income—net a .13 .18 .25 .24 .22 .16 Net realized and unrealized gain (loss) on investments .16 1.28 2.71 (9.66) 3.11 3.61 Total from Investment Operations .29 1.46 2.96 (9.42) 3.33 3.77 Distributions: Dividends from investment income—net (.29) (.22) (.51) (.29) (.32) (.11) Dividends from net realized gain on investments — — — (.63) — — Total Distributions (.29) (.22) (.51) (.92) (.32) (.11) Net asset value, end of period 16.41 16.41 15.17 12.72 23.06 20.05 Total Return (%) 1.77 b 9.74 24.89 (42.36) 16.84 23.06 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.37 c 1.31 1.37 1.35 1.28 1.28 Ratio of net expenses to average net assets 1.37 c 1.31 1.37 1.34 1.23 1.21 Ratio of net investment income to average net assets 1.59 c 1.23 1.91 1.33 1.02 .90 Portfolio Turnover Rate 28.21 b 63.67 104.15 99.61 113.77 98.92 Net Assets, end of period ($ x 1,000) 13,071 13,819 13,651 11,639 18,607 9,716 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: DreyfusVariable Investment Fund (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering seven series, including the International Equity Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a non-diversified series. The fund’s investment objective is to seek capital growth.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Newton Capital Management Limited (“Newton”) serves as the fund’s sub-investment adviser. Newton is also a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized 18 by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indica- The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) tors, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign † 54,203,951 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 414 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (105) — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. 22 (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $19,287,879 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $7,477,880 of the carryover expires in fiscal 2016 and $11,809,999 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $934,414. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2011 was approximately $130,400, with a related weighted average annualized interest rate of 1.37%. 24 NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to a sub-investment advisory agreement between Dreyfus and Newton, the sub-investment advisory fee is payable monthly by Dreyfus, and is based upon the value of the fund’s average daily net assets, computed at the following annual rates: Average Net Assets 0 up to $100 million .35% $100 million up to $1 billion .30% $1 billion up to $1.5 billion .26% In excess of $1.5 billion .20% (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2011, Service shares were charged $16,942 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $139 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $24 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $1. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2011, the fund was charged $36,622 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $33,531, Rule 12b-1 distribution plan fees $2,670, custodian fees $23,607, chief compliance officer fees $2,259 and transfer agency per account fees $45. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended June 30, 2011, amounted to $16,792,855 and $24,426,325, respectively. 26 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2011: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Japanese Yen, Expiring 7/1/2011 1,824,474 22,558 22,663 (105) Japanese Yen, Expiring 7/5/2011 24,326,614 302,589 302,175 414 Gross Unrealized Appreciation Gross Unrealized Depreciation The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2011: Average Market Value ($) Forward contracts 1,557,928 At June 30, 2011, accumulated net unrealized appreciation on investments was $6,526,940, consisting of $8,387,355 gross unrealized appreciation and $1,860,415 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 28 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on March 1, 2011, the Board considered the renewal of the fund’s Investment Advisory Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Newton Capital Management Limited (the “Sub-Adviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in presentations from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. The Board members also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2010, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of December 31, 2010. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long term perfor-mance.The Board members discussed the results of the comparisons 30 and noted that the fund’s total return performance was above the Performance Group or Performance Universe medians for half of the periods and that when performance was below median there was a relatively narrow spread between the median and the fund’s performance. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index.The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.They noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was below the Expense Group and the Expense Universe medians and the fund’s total expenses were above the Performance Group median and, for Initial Shares, approximately equal to the Performance Universe median. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. They also noted that, as a result of shared and allocated costs among funds in the Dreyfus funds complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board members also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. 32 At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board generally was satisfied with the fund’s performance, in light of the considerations described above. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board members and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members’ conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board members determined that renewal of the Agreements was in the best interests of the fund and its shareholders. The Fund 33 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Variable Investment Fund, International Value Portfolio SEMIANNUAL REPORT June 30, 2011 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 30 Information About the Renewal of the Fund’s Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, International Value Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, InternationalValue Portfolio, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The global economy continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes throughout the world. Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. We expect mixed global economic conditions over the second half of 2011. Economic growth may remain slow in countries suffering from a debt hangover, but should be stronger in those countries with healthy balance sheets. Inflationary pressures appear to be peaking in most countries outside of China and other fast-growing emerging markets, and we have already seen energy prices retreat from their highs. In addition, we expect Japan to recover from current weakness, and we do not expect renewed fiscal worries in peripheral European nations to drag down the core of Europe. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by D. Kirk Henry, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus Variable Investment Fund, InternationalValue Portfolio’s Initial shares produced a total return of 2.26%, and its Service shares produced a total return of 2.12%. 1 This compares with a 4.98% return for the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE Index”), for the same period. 2 A debt crisis in Europe and disappointing global economic data weighed on investor sentiment in May, offsetting better market performance at other times during the first half of 2011.The fund’s returns were lower than its benchmark, primarily due to its focus on value-oriented stocks at a time when growth-oriented equities fared better. As a side note, the fund is managed by a team of portfolio managers. In addition to D. Kirk Henry, the lead portfolio manager, the other members of the team include Carolyn Kedersha,Warren Skillman and Clifford Smith. The Fund’s Investment Approach The fund seeks long-term capital growth by investing in stocks of foreign companies that we consider to be value companies.The fund may invest in companies of any size, and may also invest in companies located in emerging markets. Our investment approach is value-oriented and research-driven.When selecting stocks, we conduct extensive quantitative and fundamental research that emphasizes individual stock selection rather than economic and industry trends.We focus on how a stock is valued relative to its intrinsic worth, the company’s underlying business health as measured by return on assets and return on equity, and the presence of a catalyst that may trigger an increase in the stock price. Shifting Sentiment Sparked Market Volatility Although global equity markets suffered bouts of weakness at the start of 2011, investors’ outlooks appeared to improve in February when several regions of the world posted stronger economic data. In response, investors The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) rewarded stocks with positive share-price momentum, seemingly without regard to their valuations. Even unexpected macroeconomic shocks—including the impact of political unrest in the Middle East on energy prices in February and disruptions to the global industrial supply chain after Japan’s natural and nuclear disasters in March—failed to dampen investors’ preference for momentum-oriented stocks. Consequently, growth-oriented stocks produced higher returns than their value-oriented counterparts over much of the reporting period. In May, investor sentiment deteriorated quickly when Greece appeared headed for default on its sovereign debt, sparking fears that renewed credit problems would spread to other heavily indebted nations in Europe. Meanwhile, economic data in several regions, including the United States, proved disappointing, and Asian emerging markets struggled with mounting inflationary pressures. Market conditions improved in June when Greece avoided default, but the rally was not enough to fully recapture losses stemming from heightened volatility in May. Security Selections Produced Mixed Results Although the fund participated to a degree in the benchmark’s modest gains for the reporting period, its relative performance was undermined by disappointing security selections in the consumer discretionary sector. Hong Kong-based retailer Esprit Holdings encountered higher input costs and fluctuating currency exchange rates, and investments in operational improvements dampened earnings.Although the fund participated in gains posted by German automaker Daimler, it did not own other European car manufacturers that fared well for the benchmark. In the information technology sector, overweighted exposure to Finland-based wireless handset maker Nokia hurt performance when a joint venture with U.S. software giant Microsoft was not well received by investors. Among Japanese technology companies, office equipment manufacturer Ricoh was hurt by supply chain disruptions in the aftermath of the earthquake, and game maker Nintendo received disappointing results from a new product launch. In the industrials sector, Australian freight forwarder Toll Holdings declined in a domestic economic slowdown to levels we consider oversold. The fund achieved better results in the financials sector. For example, U.K.-based insurance and asset management company Resolution gained value when it announced the end of its acquisition strategy and began to see synergies from previous takeovers. Singapore’s United 4 Overseas Bank and DBS Group Holdings benefited from a strong domestic lending market with pan-Asian exposure.The utilities sector also supported relative performance, as the fund did not own TEPCO, the operator of Japan’s damaged nuclear plants, and instead focused on Tokyo Gas, which stands to replace some of the electricity formerly provided by nuclear power. In the United Kingdom, coal-fired electric utility Drax Group bounced back from a low valuation as business conditions improved. Positioned for Greater Global Growth Despite a number of headwinds, we believe that recent market setbacks represent a temporary mid-cycle correction, and we expect investor sentiment to improve along with global financial data in the months ahead. As investors look beyond near-term macroeconomic influences and focus on longer-term business prospects, we believe value-oriented stocks should return to favor among investors. Therefore, we have maintained the fund’s emphasis on fundamentally sound companies that, in our analysis, are selling at prices below their intrinsic values. July 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging markets countries. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, International Value Portfolio from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $6.02 $7.27 Ending value (after expenses) $1,022.60 $1,021.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $6.01 $7.25 Ending value (after expenses) $1,018.84 $1,017.60 † Expenses are equal to the fund’s annualized expense ratio of 1.20% for Initial Shares and 1.45% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Common Stocks—99.3% Shares Value ($) Australia—5.6% Billabong International 77,370 498,728 BlueScope Steel 212,633 274,811 National Australia Bank 45,151 1,240,689 Nufarm 111,433 a 536,632 Primary Health Care 217,781 801,181 Qantas Airways 196,010 a 386,823 QBE Insurance Group 72,370 1,338,949 Toll Holdings 100,806 524,378 Brazil—1.8% Banco Santander Brasil, ADS 47,250 553,298 Petroleo Brasileiro, ADR 22,670 767,606 Redecard 2,560 38,581 Tele Norte Leste Participacoes, ADR 31,380 487,645 China—2.9% Beijing Capital International Airport, Cl. H 846,000 a 395,728 China Dongxiang Group 1,163,000 369,149 China Railway Group, Cl. H 662,000 310,511 Foxconn International Holdings 851,000 a 374,008 Guangzhou Automobile Group, Cl. H 410,272 500,865 Huaneng Power International, ADR 3,940 84,001 Huaneng Power International, Cl. H 642,000 337,430 PetroChina, ADR 3,530 515,486 Finland—1.6% Nokia 243,220 France—11.8% Alstom 15,120 932,310 Carrefour 33,160 1,361,831 Credit Agricole 44,283 665,934 EDF 21,810 857,276 France Telecom 62,840 1,336,391 Lagardere 7,990 337,580 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) France (continued) Sanofi 23,067 1,854,512 Societe Generale 23,622 1,401,741 Total 38,330 2,216,712 Vivendi 30,064 835,983 Germany—6.8% Allianz 6,600 921,979 Celesio 20,460 407,966 Commerzbank 159,690 a 687,548 Daimler 7,844 590,365 Deutsche Bank 16,450 972,095 Deutsche Telekom 39,170 614,321 E.ON 49,720 1,412,115 Muenchener Rueckversicherungs 4,320 660,611 RWE 9,937 550,975 Hong Kong—3.7% China Mobile, ADR 12,380 579,136 Esprit Holdings 530,896 1,651,012 Hang Seng Bank 70,700 1,129,318 Pacific Basin Shipping 626,000 357,177 India—.7% Reliance Industries, GDR 16,450 b Israel—1.4% Teva Pharmaceutical Industries, ADR 28,810 Italy—3.6% Banco Popolare 50,330 115,976 Buzzi Unicem 12,100 a 168,538 ENI 19,575 462,989 Finmeccanica 81,876 990,828 Saras 696,970 a 1,483,732 Unipol Gruppo Finanziario 638,057 a 347,259 8 Common Stocks (continued) Shares Value ($) Japan—22.0% Astellas Pharma 11,700 452,711 East Japan Railway 14,200 811,378 Fujitsu 94,000 534,774 INPEX 96 705,944 Kao 26,000 681,448 KDDI 50 358,363 Kirin Holdings 44,000 611,589 Matsumotokiyoshi Holdings 28,500 607,490 Medipal Holdings 84,600 748,217 Mitsubishi UFJ Financial Group 314,000 1,521,148 NEC 120,000 a 272,778 Nintendo 1,570 293,894 Nippon Express 139,000 561,145 Nomura Holdings 98,300 483,533 Panasonic 73,900 899,596 Rengo 63,000 415,539 Ricoh 93,700 1,034,710 Ryohin Keikaku 3,800 181,492 Sekisui House 50,000 463,325 Seven & I Holdings 30,100 806,480 Shimachu 13,400 326,740 Shimizu 101,000 419,030 Shin-Etsu Chemical 20,860 1,112,896 Sumitomo Mitsui Financial Group 41,500 1,272,244 Sumitomo Mitsui Trust Holdings 166,240 576,125 Taiyo Nippon Sanso 102,000 809,614 Tokyo Electron 11,200 607,962 Tokyo Gas 117,000 527,557 Tokyo Steel Manufacturing 99,300 1,043,510 Toyoda Gosei 27,300 617,518 Toyota Motor 41,600 1,705,236 Yamada Denki 7,534 611,105 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Netherlands—3.8% Aegon 127,954 a 872,844 Heineken 4,260 256,188 Koninklijke Philips Electronics 64,668 1,660,823 Royal Dutch Shell, Cl. A 28,999 1,029,461 Norway—.3% Norsk Hydro 46,356 Russia—.2% Gazprom, ADR 10,760 Singapore—2.4% DBS Group Holdings 133,453 1,592,788 United Overseas Bank 53,425 855,983 South Africa—1.0% Murray & Roberts Holdings 86,170 382,309 Standard Bank Group 43,460 642,536 South Korea—2.1% KB Financial Group, ADR 8,089 386,654 Korea Electric Power 11,200 a 297,401 Korea Electric Power, ADR 24,580 a 326,177 Korea Exchange Bank 78,200 703,152 KT, ADR 9,680 188,179 SK Telecom, ADR 13,970 261,239 Spain—1.9% Banco Bilbao Vizcaya Argentaria 59,120 693,583 Gamesa Corp Tecnologica 72,729 a 587,460 Iberdrola 71,383 635,282 Sweden—2.9% Husqvarna, Cl. B 70,010 463,656 10 Common Stocks (continued) Shares Value ($) Sweden (continued) Investor, Cl. B 24,980 572,646 Svenska Cellulosa, Cl. B 52,780 743,069 Telefonaktiebolaget LM Ericsson, Cl. B 81,580 1,176,263 Switzerland—5.8% Lonza Group 6,950 a 543,931 Novartis 33,199 2,033,599 Roche Holding 10,400 1,740,446 UBS 81,124 a 1,479,192 Taiwan—.5% United Microelectronics 927,120 United Kingdom—16.5% Anglo American 22,336 1,106,816 BAE Systems 143,893 735,550 BP 235,232 1,731,574 Drax Group 19,620 158,548 easyJet 48,490 a 279,467 GlaxoSmithKline 71,467 1,530,117 Home Retail Group 312,468 820,951 HSBC Holdings 303,694 3,014,178 Lonmin 37,797 881,427 QinetiQ Group 144,030 a 279,012 Reed Elsevier 44,562 404,804 Resolution 135,166 637,790 Royal Dutch Shell, Cl. A 21,187 754,213 Tesco 175,205 1,130,409 Unilever 69,728 2,244,922 Vodafone Group 316,889 840,704 Total Common Stocks (cost $106,184,536) The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment—1.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,760,000) 1,760,000 c Total Investments (cost $107,944,536) 101.1% Liabilities, Less Cash and Receivables (1.1%) Net Assets 100.0% ADR—American Depository Receipts GDR—Global Depository Receipts ADS—American Depository Shares a Non-income producing security. b Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2011, this security amounted to $661,948 or .7% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 25.2 Consumer Staples 7.7 Health Care 11.4 Information Technology 6.4 Consumer Discretionary 10.8 Utilities 5.1 Energy 10.5 Telecommunication Services 4.7 Industrial 9.6 Money Market Investment 1.8 Materials 7.9 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 106,184,536 99,590,687 Affiliated issuers 1,760,000 1,760,000 Cash 242,539 Cash denominated in foreign currencies 724,117 742,975 Dividends and interest receivable 463,230 Receivable for investment securities sold 118,294 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 122 Prepaid expenses 2,998 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 126,573 Payable for shares of Beneficial Interest redeemed 2,451,370 Payable for investment securities purchased 62,794 Interest payable—Note 2 186 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 53 Accrued expenses 35,560 Net Assets ($) Composition of Net Assets ($): Paid-in capital 132,468,554 Accumulated undistributed investment income—net 1,369,549 Accumulated net realized gain (loss) on investments (27,036,827) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (6,556,967) Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 51,976,921 48,267,388 Shares Outstanding 4,623,477 4,291,408 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Cash dividends (net of $222,600 foreign taxes withheld at source): Unaffiliated issuers 2,249,748 Affiliated issuers 997 Total Income Expenses: Investment advisory fee—Note 3(a) 525,008 Distribution fees—Note 3(b) 61,969 Custodian fees—Note 3(b) 42,553 Professional fees 29,279 Prospectus and shareholders’ reports 13,779 Shareholder servicing costs—Note 3(b) 3,950 Trustees’ fees and expenses—Note 3(c) 2,145 Interest expense—Note 2 1,463 Loan commitment fees—Note 2 814 Miscellaneous 11,450 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (3) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 4,499,746 Net realized gain (loss) on forward foreign currency exchange contracts (92,908) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (3,525,381) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 215 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 1,558,338 1,634,037 Net realized gain (loss) on investments 4,406,838 4,946,937 Net unrealized appreciation (depreciation) on investments (3,525,166) (2,795,852) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (1,098,099) (1,035,042) Service Shares (855,198) (712,406) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 6,744,715 9,286,687 Service Shares 3,391,537 13,407,360 Dividends reinvested: Initial Shares 1,098,099 1,035,042 Service Shares 855,198 712,406 Cost of shares redeemed: Initial Shares (15,418,285) (10,963,529) Service Shares (5,117,516) (16,676,496) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 108,203,848 109,364,704 End of Period Undistributed investment income—net 1,369,549 1,764,508 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Capital Share Transactions: Initial Shares Shares sold 589,820 856,479 Shares issued for dividends reinvested 96,749 94,958 Shares redeemed (1,346,213) (1,040,516) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 295,312 1,246,678 Shares issued for dividends reinvested 75,281 65,239 Shares redeemed (448,282) (1,584,438) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Initial Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.21 10.92 8.79 17.43 19.50 17.49 Investment Operations: Investment income—net a .18 .18 .17 .34 .31 .29 Net realized and unrealized gain (loss) on investments .08 .30 2.35 (5.94) .44 3.44 Total from Investment Operations .26 .48 2.52 (5.60) .75 3.73 Distributions: Dividends from investment income—net (.23) (.19) (.39) (.35) (.31) (.26) Dividends from net realized gain on investments — — — (2.69) (2.51) (1.46) Total Distributions (.23) (.19) (.39) (3.04) (2.82) (1.72) Net asset value, end of period 11.24 11.21 10.92 8.79 17.43 19.50 Total Return (%) 2.26 b 4.46 30.97 (37.32) 4.15 22.60 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.20 c 1.26 1.32 1.23 1.19 1.19 Ratio of net expenses to average net assets 1.20 c 1.26 1.32 1.23 1.18 1.18 Ratio of net investment income to average net assets 3.07 c 1.72 1.89 2.79 1.69 1.59 Portfolio Turnover Rate 30.74 b 61.13 63.87 55.27 66.08 60.27 Net Assets, end of period ($ x 1,000) 51,977 59,242 58,684 49,868 101,614 118,733 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2011 Year Ended December 31, Service Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.21 10.92 8.77 17.39 19.47 17.47 Investment Operations: Investment income—net a .16 .15 .15 .32 .27 .24 Net realized and unrealized gain (loss) on investments .08 .31 2.35 (5.94) .44 3.45 Total from Investment Operations .24 .46 2.50 (5.62) .71 3.69 Distributions: Dividends from investment income—net (.20) (.17) (.35) (.31) (.28) (.23) Dividends from net realized gain on investments — — — (2.69) (2.51) (1.46) Total Distributions (.20) (.17) (.35) (3.00) (2.79) (1.69) Net asset value, end of period 11.25 11.21 10.92 8.77 17.39 19.47 Total Return (%) 2.12 b 4.22 30.66 (37.48) 3.92 22.39 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.45 c 1.51 1.57 1.48 1.44 1.44 Ratio of net expenses to average net assets 1.45 c 1.51 1.57 1.48 1.39 1.38 Ratio of net investment income to average net assets 2.85 c 1.44 1.60 2.58 1.49 1.33 Portfolio Turnover Rate 30.74 b 61.13 63.87 55.27 66.08 60.27 Net Assets, end of period ($ x 1,000) 48,267 48,962 50,681 41,225 79,776 80,358 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: DreyfusVariable Investment Fund (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering seven series, including the International Value Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek long-term capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature 20 and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign † 99,590,687 — — Mutual Funds 1,760,000 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 122 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (53) — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in 22 GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 3,740,000 14,600,000 16,580,000 1,760,000 1.8 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 24 (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $29,055,194 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent December 31, 2010. If not applied, $7,414,501 of the carryover expires in fiscal 2016 and $21,640,693 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $1,747,448.The tax character of the current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commit- The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) ment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2011 was approximately $210,500, with a related weighted average annualized interest rate of 1.40%. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of 1% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2011, Service shares were charged $61,969 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $326 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash 26 management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $55 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $3. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2011, the fund was charged $42,553 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $82,718, Rule 12b-1 distribution plan fees $9,810, custodian fees $31,696, chief compliance officer fees $2,259 and transfer agency per account fees $90. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended June 30, 2011, amounted to $31,971,559 and $37,770,313, respectively. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2011: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: British Pound, Expiring 7/5/2011 15,814 25,328 25,381 (53) Japanese Yen, Expiring 7/5/2011 6,766,154 84,168 84,046 122 Gross Unrealized Appreciation Gross Unrealized Depreciation 28 The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2011: Average Market Value ($) Forward contracts 435,398 At June 30, 2011, accumulated net unrealized depreciation on investments was $6,593,849, consisting of $6,776,544 gross unrealized appreciation and $13,370,393 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the fund’s Board ofTrustees held on March 1, 2011, the Board considered the renewal of the fund’s Investment Advisory Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the“Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in presentations from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. The Board members also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures.The Board also considered portfolio management’s 30 brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2010, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of December 31, 2010. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board members discussed the results of the comparisons and noted that the fund’s total return performance was variously above and below the Performance Group and Performance Universe medians for all periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.They noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and the Expense Universe medians. The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund 32 and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.They also noted that, as a result of shared and allocated costs among funds in the Dreyfus funds complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s performance, in light of the considerations described above. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board members and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members’ conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board members determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 34 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Variable Investment Fund, Money Market Portfolio SEMIANNUAL REPORT June 30, 2011 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 20 Information About the Renewal of the Fund’s Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Money Market Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Money Market Portfolio, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow during the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment.As a result, the Federal Reserve Board left short-term interest rates unchanged at historically low levels, and money market yields remained near zero percent. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus Variable Investment Fund, Money Market Portfolio produced an annualized yield of 0.01%. Taking into account the effects of compounding, the fund provided an annualized effective yield of 0.01% for the same period. 1 Money market yields remained near zero percent as the Federal Reserve Board (the “Fed”) continued to maintain short-term interest rates at historically low levels in a sluggish economy. The Fund’s Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund invests in a diversified portfolio of high-quality, dollar-denominated short-term debt securities, including securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers’ acceptances and other short-term securities issued by domestic or foreign banks, repurchase agreements, including tri-party repurchase agreements, asset-backed securities, domestic and foreign commercial paper and other short-term corporate and bank obligations and dollar-denominated foreign bank obligations. Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. Mixed Economic Data Sparked Shifts in Market Sentiment The reporting period began in the midst of an economic recovery as new unemployment claims had declined and the unemployment rate had eased to 9.4% by the start of 2011. In addition, the Fed was in the midst of a second round of quantitative easing of monetary policy.As a result, the recovery seemed to gain momentum early in the year, as evidenced by improved existing home sales in January. Meanwhile, food and fuel prices rose sharply, signaling a potential increase in inflationary pressures. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Nonetheless, as it has since December 2008, the Fed maintained an aggressively accommodative monetary policy, keeping short-term interest rates within a historically low range between 0% and 0.25%. In February, political unrest in the Middle East caused energy prices to surge higher, potentially threatening the reinvigorated economic recovery. Still, U.S. manufacturing activity reached its highest level in seven years, and the unemployment rate fell to 8.9% during the month.The global economy took another hit in March, when Japan suffered a devastating earthquake, tsunami and nuclear disaster. Yet, higher energy prices and the tragedy in Japan appeared to have relatively little short-term impact on the U.S. economy, as activity expanded across several economic sectors in March, the private sector added 233,000 jobs and the unemployment rate dropped to 8.8%, its lowest reading in two years. However, it was later announced that the U.S. economy grew at a surprisingly anemic 1.9% annualized rate during the first quarter of 2011. Slowdowns in consumer and government spending appeared to be the main factors behind the deceleration of economic growth. Economic headwinds seemed to intensify in April as new concerns arose regarding potential default by Greece on its sovereign debt, and the debate about government spending and borrowing intensified in the United States. However, some parts of the U.S. economy continued to fare well during the month, including another monthly increase in domestic manufacturing activity. May produced more mixed economic data.While industrial production picked up after slumping in March and April, employment data continued to disappoint, with new jobless claims remaining uncomfortably high.The housing market continued to deteriorate, posting declines in both existing home sales and housing starts. The Fed ended its quantitative easing program on schedule in June, and investors were relieved when the program’s termination had relatively little immediate impact on the financial markets. Meanwhile, concerns waned regarding Greece’s precarious fiscal condition, energy prices moderated and manufacturing activity continued to increase. These positive developments were largely offset by declining consumer 4 confidence, additional signs of weakness in U.S. housing markets and anemic job creation in an uncertain labor market. Still Focused on Quality and Liquidity The low federal funds rate kept money market yields near zero percent throughout the reporting period, and with narrow yield differences along the market’s maturity spectrum, it continued to make little sense to us to incur the additional risks that longer-dated instruments typically entail.Therefore, we maintained the fund’s weighted average maturity in a range that was roughly in line with industry averages. As always, we focused on money market instruments meeting our stringent credit-quality criteria. The first half of 2011 ended with a cloudy outlook for the second half of the year and no signs that the Fed was prepared to raise short-term interest rates. Until we see clearer indications of a less accommodative monetary policy, we currently intend to maintain the fund’s focus on credit quality and liquidity. July 15, 2011 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, Money Market Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns.Yields provided for the fund reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, Money Market Portfolio from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Expenses paid per $1,000 † $ 1.09 Ending value (after expenses) $1,000.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Expenses paid per $1,000 † $ 1.10 Ending value (after expenses) $1,023.70 † Expenses are equal to the fund’s annualized expense ratio of .22%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Principal Negotiable Bank Certificates of Deposit—8.8% Amount ($) Value ($) Citibank N.A. 0.18%, 8/25/11 8,000,000 8,000,000 Credit Agricole CIB (Yankee) 0.54%, 8/3/11 10,000,000 10,000,000 Total Negotiable Bank Certificates of Deposit (cost $18,000,000) Commercial Paper—23.8% Barclays U.S. Funding 0.22%, 7/27/11 8,000,000 7,998,729 Deutsche Bank Financial LLC 0.23%, 9/22/11 7,000,000 6,996,288 ING (US) Funding LLC 0.24%, 7/5/11 10,000,000 9,999,733 Nordea North America Inc. 0.20%, 7/18/11 8,000,000 7,999,244 Rabobank USA Financial Corp. 0.18%, 7/27/11 8,000,000 7,998,960 Societe Generale N.A. Inc. 0.25%, 8/1/11 8,000,000 7,998,278 Total Commercial Paper (cost $48,991,232) Asset-Backed Commercial Paper—4.9% CIESCO LLC 0.41%, 8/8/11 (cost $9,995,672) 10,000,000 a Corporate Note—4.4% Merrill Lynch & Co. Inc. 0.12%, 7/1/11 (cost $9,000,000) 9,000,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Time Deposit—4.9% Amount ($) Value ($) Commerzbank (Grand Cayman) 0.01%, 7/1/11 (cost $10,000,000) 10,000,000 U.S. Government Agencies—24.3% Federal Home Loan Mortgage Corp. 0.12%—0.19%, 8/24/11—11/21/11 40,000,000 b 39,982,975 Straight-A Funding LLC 0.17%, 8/12/11 10,000,000 a 9,998,017 Total U.S. Government Agencies (cost $49,980,992) Repurchase Agreements—28.6% Credit Agricole Securities (USA) Inc. 0.05%, dated 6/30/11, due 7/1/11 in the amount of $10,000,014 (fully collateralized by $8,811,000 Federal National Mortgage Association, 5%, due 3/15/16, value $10,200,965) 10,000,000 10,000,000 Goldman, Sachs & Co. 0%, dated 6/30/11, due 7/1/11 in the amount of $19,000,000 (fully collateralized by $18,909,300 U.S. Treasury Notes, 5%, due 8/15/11, value $19,380,074) 19,000,000 c 19,000,000 RBC Capital Markets 0.145%, dated 6/30/11, due 7/1/11 in the amount of $10,000,040 (fully collateralized by $13,241,968 Corporate Bonds, 5.55%-10.875%, due 11/15/14-11/1/17, value $10,500,000) 10,000,000 10,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) RBS Securities, Inc. 0.01%, dated 6/30/11, due 7/1/11 in the amount of $20,000,006 (fully collateralized by $20,650,000 U.S. Treasury Bonds, 4.25%, due 5/15/39, value $20,404,729) 20,000,000 20,000,000 Total Repurchase Agreements (cost $59,000,000) Total Investments (cost $204,967,896) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2011, these securities amounted to $19,993,689 or 9.7% of net assets. b The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. c Under certain circumstances, the fund may engage in a repurchase agreement transaction with a yield of zero in order to invest cash amounts remaining in its portfolio at the end of the day in order to avoid having the fund assessed a fee for uninvested cash held in a business account at a bank. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 41.9 Asset-Backed/Multi-Seller Programs 4.9 Repurchase Agreements 28.6 U.S. Government Agencies 24.3 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including Repurchase Agreements of $59,000,000)—Note 1(b) 204,967,896 204,967,896 Cash 546,332 Interest receivable 23,772 Prepaid expenses 25,830 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(a) 26,293 Payable for shares of Beneficial Interest redeemed 17,513 Accrued expenses 34,971 Net Assets ($) Composition of Net Assets ($): Paid-in capital 205,473,253 Accumulated net realized gain (loss) on investments 11,800 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial interest authorized) 205,473,184 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Interest Income Expenses: Investment advisory fee—Note 2(a) 536,191 Prospectus and shareholders’ reports 64,933 Professional fees 26,680 Custodian fees—Note 2(a) 16,161 Trustees’ fees and expenses—Note 2(b) 6,752 Shareholder servicing costs—Note 2(a) 2,278 Miscellaneous 7,865 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (421,346) Less—reduction in fees due to earnings credits—Note 2(a) (420) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations 44 See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 44 107 Net realized gain (loss) on investments — 11,800 Net Increase (Decrease) in Net Assets Resulting from Operations 44 Dividends to Shareholders from ($): Investment income—net Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold 122,927,246 153,765,306 Dividends reinvested 44 27,690 Cost of shares redeemed (128,535,998) (299,829,373) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 211,093,761 357,145,921 End of Period See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts. These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .001 .025 .048 .045 Distributions: Dividends from investment income—net (.000) a (.000) a (.001) (.025) (.048) (.045) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .02 b .01 .13 2.54 4.86 4.58 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .62 b .58 .59 .57 .55 .57 Ratio of net expenses to average net assets .22 b .29 .44 .57 .55 .57 Ratio of net investment income to average net assets .00 b,c .00 c .11 2.53 4.75 4.56 Net Assets, end of period ($ x 1,000) 205,485 211,094 357,146 290,933 300,803 151,301 a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. See notes to financial statements. The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Variable Investment Fund (the “Company”), is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering seven series, including the Money Market Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized 14 by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 204,967,896 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. 16 The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the fund’s custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986 as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010, was all ordinary income.The tax character of current year distributions will be determined at the end of the current fiscal year. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (See the Statement of Investments). NOTE 2—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such expense limitations may fluctuate daily, are voluntary and not contractual and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $421,346, during the period ended June 30, 2011. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $191 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. 18 The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $21 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $1. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2011, the fund was charged $16,161 pursuant to the custody agreement.These fees were partially offset by earnings credits of $419. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $84,771, custodian fees $12,237, chief compliance officer fees $2,259 and transfer agency per account fees $54, which are offset against an expense reimbursement currently in effect in the amount of $73,028. (b) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 19 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on March 1, 2011, the Board considered the renewal of the fund’s Investment Advisory Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the“Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in presentations from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. The Board members also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 20 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2010, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of December 31, 2010. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board members discussed the results of the comparisons and noted that the fund’s total return performance was generally at or above the Performance Group and Performance Universe medians for all periods. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.They noted that the fund’s contractual management fee above the Expense Group median and the fund’s actual management fee and total expense ratio were below the Expense Group and Expense Universe medians. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees paid by funds advised or administered by Dreyfus that are in the same Lipper category as the The Fund 21 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may 22 have realized any economies of scale would be less. They also noted that, as a result of shared and allocated costs among funds in the Dreyfus funds complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s relative performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board members and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members’ conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board members determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 24 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to fund securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio SEMIANNUAL REPORT June 30, 2011 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 26 Information About the Renewal of the Fund’s Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. As a result, U.S. stocks generally produced only modest gains over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by David A. Daglio, Primary Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio, produced a total return of 3.02% for its Initial shares, and its Service shares returned 2.91%. 1 In comparison, the Russell 2000 Index (the “Index”), the fund’s benchmark, produced a total return of 6.21% for the same period. 2 Although small-cap stocks rallied early in the year as an economic recovery appeared to gain traction, renewed concerns later caused the market to give back some of its previous gains. The fund produced lower returns than its benchmark, primarily due to disappointing stock selections in the consumer discretionary and industrials sectors. As a side note, the fund is managed by a team of portfolio managers. In addition to David Daglio, the lead portfolio manager, the other members of the team include James Boyd, Dale Dutile and Creighton Kang. The Fund’s Investment Approach The fund seeks capital growth. Stocks are selected for the fund’s portfolio based primarily on bottom-up fundamental analysis. The fund’s portfolio managers use a disciplined investment process that relies, in general, on proprietary fundamental research and valuation. Generally, elements of the process include analysis of mid-cycle business prospects, estimation of the intrinsic value of the company and the identification of a revaluation trigger. Intrinsic value is based on the combination of the valuation assessment of the company’s operating divisions with the firm’s economic balance sheet. Mid-cycle estimates, growth prospects and competitive advantages are some of the factors used in the valuation assessment. A company’s stated and hidden liabilities and assets are included in the portfolio managers’ economic balance sheet calculation. Sector overweights and underweights are a function of the relative attractiveness of securities within the fund’s investable universe. The fund’s portfolio managers invest in stocks that they believe have attractive reward to risk opportunities and may actively adjust the fund’s portfolio to reflect new developments. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Shifting Sentiment Sparked Market Volatility Investors’ outlooks had improved dramatically by the start of 2011 due to improvements in employment, consumer spending and corporate earnings, sending small-cap stock prices broadly higher. However, the market rally was interrupted in February, when political unrest in the Middle East led to higher energy prices, and again in March when natural and nuclear disasters in Japan threatened one of the world’s largest economies. Nonetheless, investors proved resilient, and the U.S. stock market bounced back from these unexpected shocks. In late April, investor sentiment began to deteriorate when Greece again appeared headed for default on its sovereign debt, U.S. economic data proved disappointing and the debate regarding U.S. government spending and borrowing intensified. Stocks suffered bouts of heightened volatility as newly risk-averse investors shifted their focus from smaller stocks to larger ones, and from economically sensitive industry groups to those that historically have held up well under uncertain economic conditions. Stock Selections Produced Mixed Results The fund’s performance was dampened by unfortunate security selections in the consumer discretionary sector. Retailer OfficeMax was hurt by sluggish demand for office supplies and mounting competitive pressures, and apparel maker Liz Claiborne suffered from fashion missteps in the spring. In the industrials sector, construction engineering firm Lennox International and building products supplier Simpson Manufacturing lagged due to generally sluggish commercial building activity. In addition, employment agency Kelly Services trailed market averages due to investor concerns over limited growth in new job creation. Weakness in these areas was offset to a degree by better results in other market sectors. Among energy companies, SandRidge Energy, Cabot Oil & Gas and Gulfport Energy benefited from increased production activity, which raised cash flow and earnings. In the financials sector, online brokers Trade Station Group and OptionsXpress Holdings were acquired by precious metals exchange MONEX and Charles Schwab & Co., respectively. Debt collection firm Portfolio Recovery Associates also gained value amid better-than-expected recoveries of troubled 4 credits, and underweighted exposure to commercial banks helped the fund avoid relative weakness in the industry group. The fund also scored successes in the information technology sector, where data storage specialist Terremark Worldwide was acquired by Verizon Communications, JDS Uniphase received more orders than expected for fiber-optics technologies, and automotive software vendor DealerTrack Holdings benefited from a rebound in car and truck sales. Seeking Opportunities Among Attractively Valued Stocks While we believe that small-cap stocks offer the potential for further gains, we were not surprised to see the rate of stock price increases moderate during the reporting period. We believe our disciplined investment approach positions the fund to perform well in a slower-growth environment. As of midyear, we reduced the fund’s exposure to retailers in the consumer discretionary sector, and we have shifted our focus to later-cycle companies that we regard as attractively valued, including several in the building products industry. We also have found value-oriented opportunities in the automotive supplier and technology industries, where we believe supply-chain disruptions stemming from the Japan disasters will prove temporary. July 15, 2011 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under various life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusVariable Investment Fund, Opportunistic Small Cap Portfolio from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $3.88 $5.13 Ending value (after expenses) $1,030.20 $1,029.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $3.86 $5.11 Ending value (after expenses) $1,020.98 $1,019.74 † Expenses are equal to the fund’s annualized expense ratio of .77% for Initial Shares and 1.02% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Common Stocks—98.2% Shares Value ($) Consumer Discretionary—34.6% American Axle & Manufacturing Holdings 84,600 a,b 962,748 Belo, Cl. A 264,790 a 1,993,869 Dana Holding 125,580 a,b 2,298,114 Dollar Financial 165,090 a,b 3,574,199 Employers Holdings 129,410 2,170,206 Express 152,700 3,328,860 Group 1 Automotive 127,810 a 5,263,216 Guess? 32,990 1,387,559 Herman Miller 34,630 942,629 ICF International 116,630 b 2,960,069 Interpublic Group of Cos. 86,410 1,080,125 Kelly Services, Cl. A 224,600 b 3,705,900 Liz Claiborne 848,250 a,b 4,538,138 Meritage Homes 177,240 a,b 3,998,534 Meritor 344,380 a,b 5,523,855 Mohawk Industries 29,270 a,b 1,755,907 Oshkosh 77,270 a,b 2,236,194 Saks 390,620 a,b 4,363,225 ScanSource 151,270 a,b 5,669,600 Steelcase, Cl. A 186,990 a 2,129,816 Tower International 119,230 2,109,179 TrueBlue 46,820 a,b 677,954 Williams-Sonoma 95,620 3,489,174 Wright Express 92,890 b 4,836,782 Consumer Staples—2.2% Dole Food 85,480 a,b 1,155,690 Nash Finch 55,990 a 2,005,002 Primo Water 95,520 1,374,533 Energy—7.4% Cabot Oil & Gas 31,720 2,103,353 Endeavour International 260,360 a,b 3,923,625 Forest Oil 29,430 b 786,075 Gulfport Energy 126,830 a,b 3,765,583 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Resolute Energy 173,330 a,b 2,801,013 SandRidge Energy 175,150 a,b 1,867,099 Financial—10.7% E*TRADE Financial 219,540 b 3,029,652 Equifax 68,270 2,370,334 Jones Lang LaSalle 52,680 4,967,724 Nelnet, Cl. A 48,850 1,077,631 Och-Ziff Capital Management Group, Cl. A 138,830 1,925,572 Popular 856,250 b 2,363,250 Portfolio Recovery Associates 35,210 a,b 2,985,456 PrivateBancorp 240,530 a 3,319,314 Health Care—6.7% Align Technology 98,760 a,b 2,251,728 Durect 238,280 a,b 483,708 Emergent BioSolutions 231,849 a,b 5,228,195 Hanger Orthopedic Group 122,230 b 2,990,968 Onyx Pharmaceuticals 49,450 b 1,745,585 Sagent Pharmaceuticals 36,450 a 983,421 Industrial—14.6% Columbus McKinnon 140,480 a,b 2,523,021 Con-way 42,310 1,642,051 Encore Wire 84,690 a 2,051,192 FreightCar America 33,780 b 855,985 Granite Construction 107,620 a 2,639,919 Griffon 96,920 b 976,954 Hubbell, Cl. B 17,290 1,122,986 Kaman 41,942 a 1,487,683 Landstar System 61,110 2,840,393 Lennox International 111,910 4,819,964 Orion Marine Group 129,720 a,b 1,220,665 Saia 72,940 b 1,236,333 8 Common Stocks (continued) Shares Value ($) Industrial (continued) SPX 14,740 1,218,408 Sterling Construction 72,980 a,b 1,004,935 Trinity Industries 63,090 a 2,200,579 UTi Worldwide 96,590 1,901,857 Watts Water Technologies, Cl. A 3,180 112,604 Information Technology—16.4% Brocade Communications Systems 225,590 b 1,457,311 CSG Systems International 107,750 b 1,991,220 Cypress Semiconductor 86,250 b 1,823,325 DealerTrack Holdings 249,650 a,b 5,729,467 MICROS Systems 80,830 b 4,018,059 Microsemi 132,380 b 2,713,790 Quest Software 232,020 b 5,273,815 Rovi 22,440 a,b 1,287,158 SYKES Enterprises 75,340 a,b 1,622,070 Take-Two Interactive Software 107,400 a,b 1,641,072 Velti 226,110 b 3,823,520 Vishay Intertechnology 123,060 a,b 1,850,822 Vishay Precision Group 27,922 a,b 471,323 Materials—1.0% Cytec Industries 6,580 376,310 Zoltek 155,990 a,b 1,642,575 Telecommunication Services—4.1% Cbeyond 101,480 b 1,342,580 General Communication, Cl. A 154,630 b 1,866,384 GeoEye 141,030 b 5,274,522 Utilities—.5% Great Plains Energy 48,670 a Total Common Stocks (cost $178,085,967) The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment—2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,177,000) 4,177,000 c Investment of Cash Collateral for Securities Loaned—22.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $46,202,320) 46,202,320 c Total Investments (cost $228,465,287) 122.7% Liabilities, Less Cash and Receivables (22.7%) Net Assets 100.0% a Security, or portion thereof, on loan.At June 30, 2011, the value of the fund’s securities on loan was $45,380,901 and the value of the collateral held by the fund was $46,202,320. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Consumer Discretionary 34.6 Health Care 6.7 Money Market Investments 24.5 Telecommunication Services 4.1 Information Technology 16.4 Consumer Staples 2.2 Industrial 14.6 Materials 1.0 Financial 10.7 Utilities .5 Energy 7.4 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $45,380,901)—Note 1(b): Unaffiliated issuers 178,085,967 201,570,144 Affiliated issuers 50,379,320 50,379,320 Cash 38,003 Dividends and interest receivable 85,774 Receivable for investment securities sold 19,602 Prepaid expenses 7,485 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 139,130 Liability for securities on loan—Note 1(b) 46,202,320 Payable for investment securities purchased 326,320 Payable for shares of Beneficial Interest redeemed 106,257 Accrued expenses 80,055 Net Assets ($) Composition of Net Assets ($): Paid-in capital 257,247,075 Accumulated Investment (loss)—net (320,132) Accumulated net realized gain (loss) on investments (75,164,874) Accumulated net unrealized appreciation (depreciation) on investments 23,484,177 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 190,592,148 14,654,098 Shares Outstanding 6,070,890 472,874 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 430,071 Affiliated issuers 1,453 Income from securities lending—Note 1(b) 72,485 Total Income Expenses: Investment advisory fee—Note 3(a) 787,222 Prospectus and shareholders’ reports 46,320 Professional fees 28,805 Custodian fees—Note 3(b) 23,812 Distribution fees—Note 3(b) 19,001 Trustees’ fees and expenses—Note 3(c) 9,112 Shareholder servicing costs—Note 3(b) 6,805 Loan commitment fees—Note 2 1,532 Miscellaneous 6,681 Total Expenses Less—reduction in investment advisory fee due to undertaking—Note 3(a) (105,705) Less—reduction in fees due to earnings credits—Note 3(b) (4) Net Expenses Investment (Loss)—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 19,937,586 Net unrealized appreciation (depreciation) on investments (13,192,892) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income (loss)—net (319,572) 810,319 Net realized gain (loss) on investments 19,937,586 12,489,895 Net unrealized appreciation (depreciation) on investments (13,192,892) 37,613,311 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (718,813) (1,268,984) Service Shares (43,939) (87,019) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 4,611,868 9,037,855 Service Shares 751,048 1,573,989 Dividends reinvested: Initial Shares 718,813 1,268,984 Service Shares 43,939 87,019 Cost of shares redeemed: Initial Shares (14,093,184) (25,528,184) Service Shares (1,967,520) (2,222,606) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 209,518,912 175,744,333 End of Period Undistributed investment income (loss)—net (320,132) 762,192 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Capital Share Transactions: Initial Shares Shares sold 146,155 349,483 Shares issued for dividends reinvested 22,490 48,305 Shares redeemed (445,265) (1,003,150) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 24,061 61,092 Shares issued for dividends reinvested 1,392 3,347 Shares redeemed (62,988) (88,604) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Initial Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 30.58 23.49 19.01 32.34 42.03 43.96 Investment Operations: Investment income (loss)—net a (.04) .12 .17 .26 .24 .31 Net realized and unrealized gain (loss) on investments .97 7.16 4.63 (11.87) (4.29) 1.56 Total from Investment Operations .93 7.28 4.80 (11.61) (4.05) 1.87 Distributions: Dividends from investment income—net (.12) (.19) (.32) (.25) (.31) (.18) Dividends from net realized gain on investments — — — (1.47) (5.33) (3.62) Total Distributions (.12) (.19) (.32) (1.72) (5.64) (3.80) Net asset value, end of period 31.39 30.58 23.49 19.01 32.34 42.03 Total Return (%) 3.02 b 31.11 26.04 (37.59) (11.06) 3.77 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .87 c .86 .86 .83 .81 .82 Ratio of net expenses to average net assets .77 c .70 .71 .75 .81 .82 Ratio of net investment income (loss) to average net assets (.29) c .46 .88 .95 .66 .75 Portfolio Turnover Rate 45.82 b 192.88 69.73 77.65 90.75 97.52 Net Assets, end of period ($ x 1,000) 190,592 194,105 163,322 144,777 447,447 633,459 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2011 Year Ended December 31, Service Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 30.20 23.24 18.77 31.94 41.56 43.51 Investment Operations: Investment income (loss)—net a (.08) .06 .12 .20 .15 .21 Net realized and unrealized gain (loss) on investments .96 7.06 4.60 (11.75) (4.25) 1.53 Total from Investment Operations .88 7.12 4.72 (11.55) (4.10) 1.74 Distributions: Dividends from investment income—net (.09) (.16) (.25) (.15) (.19) (.07) Dividends from net realized gain on investments — — — (1.47) (5.33) (3.62) Total Distributions (.09) (.16) (.25) (1.62) (5.52) (3.69) Net asset value, end of period 30.99 30.20 23.24 18.77 31.94 41.56 Total Return (%) 2.91 b 30.77 25.77 (37.77) (11.28) 3.52 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.12 c 1.11 1.11 1.08 1.06 1.08 Ratio of net expenses to average net assets 1.02 c .95 .96 .99 1.06 1.08 Ratio of net investment income (loss) to average net assets (.54) c .22 .63 .75 .42 .51 Portfolio Turnover Rate 45.82 b 192.88 69.73 77.65 90.75 97.52 Net Assets, end of period ($ x 1,000) 14,654 15,414 12,422 10,077 18,299 21,667 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Variable Investment Fund (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering seven series, including the Opportunistic Small Cap Portfolio (the “fund”).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series. The fund’s investment objective is to seek capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board 18 of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 195,844,767 — — Equity Securities— Foreign † 5,725,377 — — Mutual Funds 50,379,320 — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the 20 interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2011, The Bank of New York Mellon earned $31,065 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,798,000 47,540,000 45,161,000 4,177,000 2.0 Dreyfus Institutional Cash Advantage Fund 43,915,116 114,389,335 112,102,131 46,202,320 22.5 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. 22 Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $95,102,460 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $44,477,768 of the carryover expires in fiscal 2016 and $50,624,692 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $1,356,003. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on June 30, 2011, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. The Manager had agreed until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the total annual fund operating expenses of each class (excluding Rule 12b-1 fees, taxes, bro- The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) kerage commissions, interest on borrowings and extraordinary expenses) did not exceed .70% of the value of the fund’s average daily net assets. The reduction in investment advisory fee, pursuant to the undertaking, amounted to $105,705 during the period ended June 30, 2011. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance prod-ucts.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2011, Service shares were charged $19,001 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $512 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $88 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $4. 24 The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2011, the fund was charged $23,812 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $122,590, Rule 12b-1 distribution plan fees $2,923, custodian fees $11,205, chief compliance officer fees $2,259 and transfer agency per account fees $153. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2011, amounted to $96,759,597 and $108,493,055, respectively. At June 30, 2011, accumulated net unrealized appreciation on investments was $23,484,177, consisting of $29,331,883 gross unrealized appreciation and $5,847,706 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on March 1, 2011, the Board considered the renewal of the fund’s Investment Advisory Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in presentations from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. The Board members also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. 26 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2010, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of December 31, 2010. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board members discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for the one- and two-year periods (in the first quartile for the one-year period) and below the Performance Group and Performance Universe medians for longer periods. The Board further noted that the fund’s portfolio manager began managing the fund in February 2010. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. They noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee were The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) below the Expense Group and Expense Universe medians.The Board also considered the current fee waiver and expense reimbursement arrangement undertaken by Dreyfus. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the expense limitation arrangement and its effect on Dreyfus’ profitability. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of 28 services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.They also noted that, as a result of shared and allocated costs among funds in the Dreyfus funds complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s improved performance, in light of the considerations described above. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board members and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members’ conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board members determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 30 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Variable Investment Fund, Quality Bond Portfolio SEMIANNUAL REPORT June 30, 2011 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 21 Statement of Financial Futures 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 26 Financial Highlights 28 Notes to Financial Statements 43 Information About the Renewal of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Quality Bond Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Quality Bond Portfolio, covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. U.S. government securities rallied as investors grew more defensive, and most bond market sectors produced positive total returns over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by David Bowser, CFA, and Peter Vaream, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus Variable Investment Fund, Quality Bond Portfolio’s Initial shares achieved a total return of 2.68%, and its Service shares achieved a total return of 2.59%. 1 The Barclays Capital U.S. Aggregate Bond Index (the “Index”), the fund’s benchmark, achieved a total return of 2.72% for the same period. 2 Bonds produced mixed results amid heightened volatility over the first half of 2011 as investors responded first to signs of economic strength and later to evidence of renewed economic weakness. The fund produced lower returns than its benchmark, primarily due to having a shorter duration than the benchmark, which caused underperformance as Treasury yields fell during the quarter. The Fund’s Investment Approach The fund seeks to maximize total return consisting of capital appreciation and current income. To pursue this goal, the fund normally invests at least 80% of its net assets in bonds, including corporate bonds, debentures, notes, mortgage-related securities, collateralized mortgage obligations and asset-backed securities, convertible debt obligations, preferred stocks, convertible preferred stocks, municipal obligations and zero coupon bonds, that, when purchased, are A-rated or better or what we believe are the unrated equivalent, and in securities issued or guaranteed by the U.S. government or its agencies or its instrumentali-ties.The fund may also invest in fixed income securities rated lower than A (but not lower than B), up to 10% of its net assets in bonds issued by foreign issuers that are denominated in foreign currencies, and up to 20% of its net assets in bonds of foreign issuers whether denominated in U.S. dollars or in a foreign currency. Shifting Economic Sentiment Sparked Market Volatility Investors’ outlooks had improved dramatically by the start of 2011 due to improvements in employment, consumer spending and corporate earnings. These developments supported prices of corporate bonds, but they sent prices of U.S. government securities lower as investors The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) anticipated higher interest rates. However, investors’ economic optimism was shaken in February, when political unrest in the Middle East led to sharply rising energy prices, and again in March when devastating natural and nuclear disasters in Japan threatened one of the world’s largest economies. Nonetheless, investors proved resilient, and the more economically sensitive sectors of the bond market bounced back from these unexpected shocks. In late April, economic sentiment began to deteriorate in earnest when Greece again appeared headed for default on its sovereign debt, U.S. economic data proved more disappointing than expected and the debate regarding U.S. government spending and borrowing intensified. Higher yielding bonds suffered bouts of heightened volatility, and U.S. Treasury securities recovered earlier losses as newly risk-averse investors shifted their focus from riskier market sectors to traditionally defensive investments. Higher Yielding Bias Supported Fund Performance In this choppy investment environment, the fund benefited from its overweighted exposure to higher yielding market sectors, including investment-grade corporate bonds, high yield corporate bonds, commercial mortgage-backed securities and residential mortgage-backed securities.The fund’s corporate-backed holdings were broadly diversified across various industry groups. Investment-grade bonds issued by financial services companies and high yield bonds backed by utilities fared particularly well in the constructive climate early in the year. Our security selection strategy among mortgage-backed securities also bolstered relative results, as higher-coupon mortgages performed well amid historically lower-than-average prepayment rates due to depressed housing prices and tighter lending standards.The fund’s holdings of commercial mortgage-backed securities responded favorably to an improving business climate during the first quarter of 2011.Although our focus on higher yielding bond market sectors detracted from relative performance amid bouts of heightened volatility from late April through mid-June, it was not enough to fully offset positive results from earlier in the year. The fund also suffered some mild disappointments stemming from other strategies during the reporting period.A relatively short average duration among U.S. government securities prevented the fund from participating fully in the second-quarter rally, and a “barbell” yield curve positioning reduced the fund’s exposure to stronger-performing segments of the market’s maturity spectrum. A short position in the 4 Japanese yen, which we established using derivative instruments in the foreign exchange market, also proved counterproductive. A More Defensive Investment Posture We currently expect the U.S. economic recovery to persist, but at a more sluggish pace than historical averages, as concerns currently weighing on market sentiment begin to wane. Still, while we have retained an emphasis on higher yielding sectors of the bond market that tend to do well during economic expansions, we have reduced the magnitude of those overweighted positions. As a result, the fund’s composition as of midyear closely resembled that of the benchmark.We currently intend to maintain a neutral investment posture until we see stronger evidence that the risks confronting the U.S. and global economies are waning. July 15, 2011 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Short sales involve selling a security the fund does not hold own in anticipation that the security’s price will decline. Short sales may involve substantial risk and leverage, and expose the fund to the risk that it will be required to buy the security sold short at a time when the security has appreciated in value, thus resulting in a loss to the fund. Leverage may magnify the fund’s gains or losses. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Each of these risks could increase the fund’s volatility. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1- 10 years.The Index does not include fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusVariable Investment Fund, Quality Bond Portfolio from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $3.92 $5.17 Ending value (after expenses) $1,026.80 $1,025.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $3.91 $5.16 Ending value (after expenses) $1,020.93 $1,019.69 † Expenses are equal to the fund’s annualized expense ratio of .78% for Initial shares and 1.03% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Coupon Maturity Principal Bonds and Notes—122.4% Rate (%) Date Amount ($) d Value ($) Asset-Backed Ctfs./ Auto Receivables—3.6% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 440,000 a 458,271 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. C 3.34 4/8/16 205,000 208,257 Americredit Automobile Receivables Trust, Ser. 2011-3, Cl. D 4.04 7/10/17 575,000 571,941 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 155,000 164,322 Americredit Prime Automobile Receivable, Ser. 2007-1, Cl. E 6.96 3/8/16 250,166 a 254,792 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 110,000 115,577 Carmax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 265,000 277,808 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. C 2.00 1/8/14 705,000 707,115 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 335,000 a 344,221 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. CFTS 5.22 7/15/15 139,348 a 138,279 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 150,000 150,558 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. C 3.06 11/15/17 245,000 245,380 Smart Trust, Ser. 2011-1USA, Cl. A3B 1.05 10/14/14 465,000 a,b 466,004 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 610,000 611,552 Asset-Backed Ctfs./ Credit Cards—1.0% Citibank Omni Master Trust, Ser. 2009-A14A, Cl. A14 2.94 8/15/18 1,300,000 a,b The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Asset-Backed Ctfs./ Home Equity Loans—.6% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.64 1/25/34 325,342 b 330,153 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 119,111 b 119,846 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.62 5/25/35 31,671 b 31,601 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF2, Cl. M1 0.59 3/25/35 89,021 b 87,084 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.64 7/25/35 17,295 b 17,219 JP Morgan Mortgage Acquisition, Ser. 2006-CH2, Cl. AV2 0.24 10/25/36 51,967 b 50,887 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.32 1/25/36 7,518 b 7,485 Park Place Securities, Ser. 2004-WCW1, Cl. M1 0.82 9/25/34 84,586 b 83,147 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.45 11/25/35 105,823 b 104,409 Automotive, Trucks & Parts—.3% Lear, Gtd. Notes 7.88 3/15/18 245,000 264,600 Lear, Gtd. Notes 8.13 3/15/20 130,000 c 140,725 Banks—6.8% Ally Financial, Gtd. Notes 8.00 11/1/31 300,000 326,250 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 630,000 651,627 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 155,000 c 162,043 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 1,000,000 1,062,125 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 260,000 286,724 Citigroup, Unscd. Notes 8.50 5/22/19 120,000 148,981 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Banks (continued) Credit Suisse, Sub. Notes 5.40 1/14/20 495,000 501,977 Discover Bank, Sub. Notes 7.00 4/15/20 250,000 c 278,134 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 460,000 512,288 Lloyds TSB Bank, Bank Gtd. Notes 6.38 1/21/21 285,000 297,231 Manufacturers & Traders Trust, Sub. Notes 5.59 12/28/20 275,000 b 272,139 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 320,000 c 338,473 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 340,000 345,014 Morgan Stanley, Sr. Unscd. Notes 5.75 10/18/16 620,000 659,269 NB Capital Trust IV, Gtd. Cap. Secs. 8.25 4/15/27 620,000 637,825 Royal Bank of Scotland, Bank Gtd. Notes 6.13 1/11/21 520,000 c 534,016 Societe Generale, Sr. Unscd. Notes 1.33 4/11/14 500,000 a,b 495,685 UBS AG/Stamford, Sr. Unscd. Notes 4.88 8/4/20 315,000 319,187 Wells Fargo Capital XIII, Gtd. Cap. Secs. 7.70 12/29/49 1,215,000 b 1,245,375 Commercial Mortgage Pass-Through Ctfs.—7.4% Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 495,000 526,982 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 565,000 b 622,906 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.69 9/11/38 429,939 b 459,684 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 800,000 b 892,146 CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A3 4.30 7/15/36 21,504 21,497 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 305,661 b 316,067 Extended Stay America Trust, Ser. 2010-ESHA, Cl. B 4.22 11/5/27 660,000 a 668,763 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 1.84 3/6/20 1,065,000 a,b 1,051,967 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 2.67 3/6/20 395,000 a,b 390,649 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 5.33 3/6/20 225,000 a,b 224,348 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. B 5.01 2/16/46 210,000 a,b 206,358 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 5.20 12/15/44 725,000 738,453 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. C 5.36 2/16/46 120,000 a,b 112,565 JP Morgan Chase Commercial Mortgage Securities, Ser. 2010-CNTR, Cl. C 5.51 8/5/32 390,000 a 362,447 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 7.15 12/5/27 115,000 a 133,080 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.45 12/5/27 655,000 a,b 747,753 Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A2 5.20 1/12/44 95,227 b 95,187 Morgan Stanley Capital I, Ser. 2011-C1, Cl. D 5.42 9/15/47 380,000 a,b 346,668 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.79 6/11/42 960,000 b 1,064,256 RBSCF Trust, Ser. 2010-MB1, Cl. B 4.79 4/15/24 125,000 a,b 132,162 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 5.98 8/15/39 325,000 b 355,623 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Vornado, Ser. 2010-VN0, Cl. C 5.28 9/13/28 220,000 a 209,139 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 111,033 111,575 Diversified Financial Services—5.6% American Express, Sr. Unscd. Notes 7.25 5/20/14 575,000 658,054 Ameriprise Financial, Sr. Unscd. Notes 7.30 6/28/19 270,000 c 326,178 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 233,000 b 244,650 Capital One Bank USA, Sub. Notes 8.80 7/15/19 880,000 1,081,591 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 299,000 386,914 ERAC USA Finance, Gtd. Notes 5.60 5/1/15 98,000 a 109,046 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 500,000 a 575,778 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 205,000 231,032 General Electric Capital, Sr. Unscd. Notes 0.92 4/7/14 520,000 b,c 519,719 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 1,230,000 1,347,191 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 300,000 340,723 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 155,000 a 184,528 International Lease Finance, Sr. Unscd. Notes 6.25 5/15/19 330,000 c 322,924 Invesco, Gtd. Notes 5.38 2/27/13 250,000 265,583 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 740,000 771,735 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Electric Utilities—2.6% AES, Sr. Unscd. Notes 7.75 3/1/14 100,000 108,500 AES, Sr. Unscd. Notes 7.75 10/15/15 420,000 450,450 AES, Sr. Unscd. Notes 8.00 10/15/17 270,000 287,550 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 500,000 547,385 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 400,000 455,787 Consumers Energy, First Mortgage Bonds, Ser. O 5.00 2/15/12 655,000 671,774 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 265,000 311,587 NiSource Finance, Gtd. Notes 5.25 9/15/17 375,000 406,148 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 130,000 152,652 Food, Beverage & Tobacco—.5% Altria Group, Gtd. Notes 9.70 11/10/18 280,000 368,466 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 305,000 351,365 Foreign/Governmental—1.5% Banco Nacional de Desenvolvimento Economico e Social, Notes 5.50 7/12/20 220,000 a 234,025 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 350,500,000 756,648 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 305,000 338,849 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 110,000 132,607 Russian Government, Sr. Unscd. Bonds RUB 7.85 3/10/18 15,000,000 a 563,969 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Health Care—.3% Coventry Health Care, Notes 5.45 6/15/21 135,000 138,397 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 165,000 188,887 Household Products—.1% Reynolds Group, Sr. Scd. Notes 8.50 10/15/16 175,000 a,b Industrial—.7% BE Aerospace, Sr. Unscd. Notes 6.88 10/1/20 185,000 c 194,712 Bombardier, Sr. Notes 7.75 3/15/20 195,000 a,c 220,350 Waste Management, Sr. Unscd. Notes 7.00 7/15/28 210,000 244,682 Waste Management, Gtd. Notes 7.38 5/15/29 200,000 236,935 Materials—1.6% Arcelormittal, Sr. Unscd. Notes 5.25 8/5/20 345,000 c 341,722 Consol Energy, Gtd. Notes 8.00 4/1/17 175,000 191,625 Consol Energy, Gtd. Notes 8.25 4/1/20 120,000 131,400 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 325,000 355,469 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 345,000 a 391,245 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 305,000 a 326,462 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 21,000 25,120 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 270,000 341,691 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Media—3.6% CCO Holdings, Gtd. Notes 7.00 1/15/19 330,000 341,550 Comcast, Gtd. Notes 6.30 11/15/17 425,000 493,286 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 405,000 a 464,524 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 25,000 27,813 CSC Holdings, Sr. Unscd. Notes 8.63 2/15/19 310,000 c 351,075 DirecTV Holdings, Gtd. Notes 6.00 8/15/40 165,000 167,871 DirecTV Holdings, Gtd. Notes 7.63 5/15/16 335,000 365,522 Dish DBS, Gtd. Notes 7.75 5/31/15 265,000 288,187 Lamar Media, Gtd. Notes 6.63 8/15/15 131,000 c 133,620 NBC Universal Media, Sr. Unscd. Notes 5.15 4/30/20 345,000 a 364,933 News America, Gtd. Notes 6.15 3/1/37 320,000 325,202 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 430,000 a 484,501 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 330,000 340,967 Time Warner Cable, Gtd. Notes 6.75 7/1/18 295,000 342,595 Time Warner, Gtd. Notes 5.88 11/15/16 310,000 354,757 Municipal Bonds—1.3% California, GO (Build America Bonds) 7.30 10/1/39 340,000 377,312 California, GO (Build America Bonds) 7.55 4/1/39 355,000 406,603 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds, Ser. E 6.00 6/1/28 200,000 174,092 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Municipal Bonds (continued) Illinois, GO 4.42 1/1/15 380,000 389,884 New York City, GO (Build America Bonds) 5.99 12/1/36 350,000 370,055 Oil & Gas—2.0% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 530,000 608,346 Continental Resources, Gtd. Notes 7.38 10/1/20 310,000 330,925 National Grid, Sr. Unscd. Notes 6.30 8/1/16 313,000 359,931 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 315,000 333,593 Range Resources, Gtd. Notes 8.00 5/15/19 355,000 386,950 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 295,000 342,001 Valero Energy, Gtd. Notes 6.13 2/1/20 240,000 c 264,189 Pipelines—.6% El Paso, Sr. Unscd. Bonds 6.50 9/15/20 190,000 208,683 El Paso, Sr. Unscd. Notes 7.00 6/15/17 40,000 45,455 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 470,000 544,335 Property & Casualty Insurance—1.8% AON, Sr. Unscd. Notes 3.50 9/30/15 240,000 246,926 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 51,000 49,561 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 224,000 238,196 Lincoln National, Sr. Unscd. Notes 6.25 2/15/20 85,000 c 93,647 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Property & Casualty Insurance (continued) MetLife, Sr. Unscd. Notes 5.00 6/15/15 328,000 358,180 Principal Financial Group, Gtd. Notes 8.88 5/15/19 560,000 713,391 Prudential Financial, Sr. Unscd. Notes 6.63 12/1/37 330,000 351,480 Willis North America, Gtd. Notes 6.20 3/28/17 155,000 169,207 Willis North America, Gtd. Notes 7.00 9/29/19 185,000 205,314 Real Estate—3.2% Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 470,000 509,921 Developers Diversified Realty, Sr. Unscd. Notes 4.75 4/15/18 340,000 335,636 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 60,000 c 67,310 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 285,000 346,038 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 135,000 149,856 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 100,000 104,609 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 330,000 351,959 Mack-Cali Realty, Sr. Unscd. Notes 5.80 1/15/16 400,000 440,615 Regency Centers, Gtd. Notes 5.25 8/1/15 66,000 71,824 Regency Centers, Gtd. Notes 5.88 6/15/17 120,000 133,183 Simon Property Group, Sr. Unscd. Notes 6.13 5/30/18 160,000 179,671 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Real Estate (continued) Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 415,000 465,027 WEA Finance, Gtd. Notes 7.13 4/15/18 435,000 a 508,392 WEA Finance, Gtd. Notes 7.50 6/2/14 520,000 a 599,767 Residential Mortgage Pass-Through Ctfs.—.1% CS First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.46 7/25/35 194,089 b Retail—.7% CVS Pass-Through Trust, Pass Thru Certificates 6.04 12/10/28 297,015 316,091 CVS Pass-Through Trust, Pass Thru Certificates 8.35 7/10/31 526,837 a 646,330 Telecommunications—1.1% AT&T, Sr. Unscd. Notes 5.60 5/15/18 295,000 328,984 CC Holdings, Sr. Scd. Notes 7.75 5/1/17 325,000 a 353,438 Cellco Partnership/ Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 310,000 341,898 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 155,000 186,840 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 265,000 a 301,438 Transportation—.6% Canadian National Railway, Sr. Unscd. Notes 5.55 3/1/19 700,000 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes (continued) Amount ($) d Value ($) U.S. Government Agencies/ Mortgage-Backed—33.6% Federal Home Loan Mortgage Corp.: 4.00% 6,805,000 e,f 6,800,747 Multiclass Mortgage Participation Ctfs., Ser. 2586, Cl. WE, 4.00%, 12/15/32 183,482 f 190,679 5.50%, 10/1/39—9/1/40 432,700 f 469,498 Federal National Mortgage Association: 4.00% 1,110,000 e,f 1,110,346 5.00% 10,350,000 e,f 10,998,490 5.50% 13,640,000 e,f 14,756,178 6.00% 2,725,000 e,f 2,993,669 5.00%, 11/1/20—11/1/21 1,789,937 f 1,935,430 5.50%, 9/1/34—8/1/40 688,192 f 745,763 6.00%, 11/1/37—5/1/39 2,608,634 f 2,880,443 7.00%, 6/1/29—9/1/29 42,123 f 48,787 Government National Mortgage Association I; 5.50%, 4/15/33—3/15/34 1,469,951 1,627,587 Government National Mortgage Association II; 7.00%, 9/20/28—7/20/29 10,415 12,133 U.S. Government Securities—41.2% U.S. Treasury Bonds: 3.88%, 8/15/40 3,270,000 2,994,604 4.63%, 2/15/40 1,455,000 1,517,293 5.00%, 5/15/37 525,000 583,242 5.25%, 11/15/28 1,125,000 1,298,496 5.50%, 8/15/28 1,040,000 1,234,676 6.13%, 11/15/27 450,000 569,039 6.50%, 11/15/26 490,000 640,139 U.S. Treasury Notes: 1.00%, 9/30/11 17,475,000 17,518,688 1.38%, 9/15/12 7,530,000 c 7,630,006 1.75%, 4/15/13 5,240,000 5,364,067 2.13%, 5/31/15 9,015,000 9,320,663 18 Principal Bonds and Notes (continued) Amount ($) d Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 2.38%, 7/31/17 1,335,000 1,349,393 2.63%, 8/15/20 355,000 343,684 3.63%, 5/15/13 4,085,000 4,327,866 Total Bonds and Notes (cost $158,067,136) Face Amount Covered by Options Purchased—.0% Contracts ($) Value ($) Call Options: Japanese Yen, August 2011 @ $90 1,360,000 g 28 Japanese Yen, August 2011 @ $90 1,370,000 g 28 Total Options (cost $69,309) 56 Principal Short-Term Investments—3.9% Amount ($) Value ($) U.S. Treasury Bills: 0.00%, 7/14/11 5,175,000 5,174,990 0.08%, 11/17/11 60,000 h 59,990 Total Short-Term Investments (cost $5,234,977) Other Investment—.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $564,000) 564,000 i The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—2.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,825,377) 3,825,377 i Total Investments (cost $167,760,799) 129.6% Liabilities, Less Cash and Receivables (29.6%) Net Assets 100.0% GO—General Obligation a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2011, these securities were valued at $14,622,967 or 11.0% of net assets. b Variable rate security—interest rate subject to periodic change. c Security, or portion thereof, on loan.At June 30, 2011, the value of the fund’s securities on loan was $11,315,375 and the value of the collateral held by the fund was $11,639,723, consisting of cash collateral of $3,825,377 and U.S. Government and Agency securities valued at $7,814,346. d Principal amount stated in U.S. Dollars unless otherwise noted. CLP—Chilean Peso RUB—Russian Ruble e Purchased on a forward commitment basis. f The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. g Non-income producing security. h Held by a broker as collateral for open financial futures positions. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government & Agencies 74.8 Foreign/Governmental 1.5 Corporate Bonds 32.1 Municipal Bonds 1.3 Asset/Mortgage-Backed 12.7 Options Purchased .0 Short-Term/ Money Market Investments 7.2 † Based on net assets. See notes to financial statements. 20 STATEMENT OF FINANCIAL FUTURES June 30, 2011 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 6/30/2011 ($) Financial Futures Short U.S. Treasury 10 Year Notes 5 (611,641) September 2011 See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $11,315,375)—Note 1(c): Unaffiliated issuers 163,371,422 167,816,524 Affiliated issuers 4,389,377 4,389,377 Cash 54,220 Receivable for investment securities sold 4,590,667 Dividends and interest receivable 1,099,631 Receivable for futures variation margin—Note 4 5,525 Prepaid expenses 3,113 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 83,498 Payable for open mortgage dollar roll transactions—Note 4 29,056,847 Payable for investment securities purchased 12,096,669 Liability for securities on loan—Note 1(c) 3,825,377 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 10,615 Payable for shares of Beneficial Interest redeemed 8,551 Accrued expenses 47,012 Net Assets ($) Composition of Net Assets ($): Paid-in capital 136,130,518 Accumulated undistributed investment income—net 1,534,443 Accumulated net realized gain (loss) on investments (9,273,281) Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions (including $4,141 net unrealized appreciation on financial futures) 4,438,808 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 105,997,012 26,833,476 Shares Outstanding 9,094,670 2,311,222 Net Asset Value Per Share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Interest 2,350,843 Dividends; Affiliated issuers 1,999 Income from securities lending—Note 1(c) 1,770 Total Income Expenses: Investment advisory fee—Note 3(a) 427,233 Distribution fees—Note 3(b) 33,790 Auditing fees 27,948 Prospectus and shareholders’ reports 9,770 Custodian fees—Note 3(b) 6,551 Trustees’ fees and expenses—Note 3(c) 5,123 Shareholder servicing costs—Note 3(b) 2,886 Legal fees 2,180 Loan commitment fees—Note 2 1,507 Miscellaneous 29,686 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (2) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 1,576,763 Net realized gain (loss) on options transactions 112,966 Net realized gain (loss) on financial futures 77,562 Net realized gain (loss) on forward foreign currency exchange contracts 52,421 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 13,651 Net unrealized appreciation (depreciation) on options transactions (89,439) Net unrealized appreciation (depreciation) on financial futures (83,921) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (5,811) Net Urealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 1,807,940 4,759,418 Net realized gain (loss) on investments 1,819,712 4,694,626 Net unrealized appreciation (depreciation) on investments (165,520) 1,537,051 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (1,873,944) (4,147,602) Service Shares (461,347) (1,073,094) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 5,804,616 10,267,694 Service Shares 721,646 1,716,930 Dividends reinvested: Initial Shares 1,873,944 4,147,602 Service Shares 461,347 1,073,094 Cost of shares redeemed: Initial Shares (7,788,974) (19,505,835) Service Shares (2,354,206) (6,933,179) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 132,985,274 136,448,569 End of Period Undistributed investment income—net 1,534,443 2,061,794 24 Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Capital Share Transactions: Initial Shares Shares sold 499,144 893,014 Shares issued for dividends reinvested 161,699 363,167 Shares redeemed (671,974) (1,703,354) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 62,392 149,601 Shares issued for dividends reinvested 39,950 94,370 Shares redeemed (204,217) (606,808) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Initial Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.55 11.08 10.11 11.08 11.25 11.29 Investment Operations: Investment income—net a .16 .41 .48 .51 .53 .49 Net realized and unrealized gain (loss) on investments .15 .51 .99 (.96) (.16) (.02) Total from Investment Operations .31 .92 1.47 (.45) .37 .47 Distributions: Dividends from investment income—net (.21) (.45) (.50) (.52) (.54) (.51) Net asset value, end of period 11.65 11.55 11.08 10.11 11.08 11.25 Total Return (%) 2.68 b 8.38 14.96 (4.18) 3.54 4.23 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .78 c .77 .75 .76 .77 .75 Ratio of net expenses to average net assets .78 c .77 .75 .76 .72 .63 Ratio of net investment income to average net assets 2.80 c 3.55 4.56 4.71 4.78 4.43 Portfolio Turnover Rate d 183.15 b 288.08 293.67 391.87 446.13 507.83 Net Assets, end of period ($ x 1,000) 105,997 105,205 105,816 100,396 120,446 145,490 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended June 30, 2011, December 31, 2010, 2009, 2008, 2007 and 2006 were 79.15%, 129.47%, 102.76%, 142.10%, 219.54% and 262.26%, respectively. See notes to financial statements. 26 Six Months Ended June 30, 2011 Year Ended December 31, Service Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.51 11.04 10.07 11.04 11.21 11.25 Investment Operations: Investment income—net a .15 .38 .45 .48 .51 .46 Net realized and unrealized gain (loss) on investments .15 .50 .99 (.96) (.17) (.02) Total from Investment Operations .30 .88 1.44 (.48) .34 .44 Distributions: Dividends from investment income—net (.20) (.41) (.47) (.49) (.51) (.48) Net asset value, end of period 11.61 11.51 11.04 10.07 11.04 11.21 Total Return (%) 2.59 b 8.20 14.63 (4.46) 3.31 3.90 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.03 c 1.02 1.00 1.01 1.02 1.00 Ratio of net expenses to average net assets 1.03 c 1.02 1.00 1.01 .97 .88 Ratio of net investment income to average net assets 2.55 c 3.29 4.33 4.46 4.51 4.17 Portfolio Turnover Rate d 183.15 b 288.08 293.67 391.87 446.13 507.83 Net Assets, end of period ($ x 1,000) 26,833 27,780 30,633 33,105 44,035 41,363 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended June 30, 2011, December 31, 2010, 2009, 2008, 2007 and 2006 were 79.15%, 129.47%, 102.76%, 142.10%, 219.54% and 262.26%, respectively. See notes to financial statements. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Variable Investment Fund (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open end management investment company, operating as a series company currently offering seven series, including the Quality Bond Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) 28 under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio’s securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Trustees, or determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 30 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investment in Securities: Asset-Backed — 6,913,685 — Commercial Mortgage-Backed — 9,790,275 — Corporate Bonds † — 42,698,968 — Foreign Government — 2,026,098 — Municipal Bonds — 1,717,946 — Mutual Funds 4,389,377 — — Residential Mortgage-Backed — 172,910 — U.S. Government Agencies/ Mortgage-Backed — 44,569,750 — U.S. Treasury — 59,926,836 — Other Financial Instruments: Futures †† 4,141 — — Options Purchased — 56 — 56 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (10,615) — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the 32 amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2011, The Bank of New York Mellon earned $953 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 163,000 36,409,000 36,008,000 564,000 .4 Dreyfus Institutional Cash Advantage Fund 1,982,010 16,003,075 14,159,708 3,825,377 2.9 Total (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. On June 30, 2011, the Board of Trustees declared a cash dividend of $.033 and $.030 per share for the Initial shares and Service shares, respectively, from undistributed investment income-net payable on July 1, 2011 (ex-dividend date) to shareholders of record as of the close of business on June 30, 2011. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro- 34 visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $10,233,265 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $30,695 of the carryover expires in fiscal 2014, $1,707,613 expires in fiscal 2015, $4,529,381 expires in fiscal 2016 and $3,965,576 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $5,220,696. The tax character of current year distributions will be determined at the end of the current year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Facility at the time of borrowing. During the period ended June 30, 2011, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .65% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to participating insurance companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2010, Service shares were charged $33,790 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $296 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period 36 ended June 30, 2011, the fund was charged $46 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $2. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2011, the fund was charged $6,551 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $71,418, Rule 12b-1 distribution plan fees $5,560, custodian fees $4,172, chief compliance officer fees $2,259 and transfer agency per account fees $89. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, financial futures, forward contracts and options transactions, during the period ended June 30, 2011, amounted to $292,319,187 and $287,020,818, respectively, of which $162,498,566 in purchases and $162,984,669 in sales were from mortgage dollar roll transactions Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of June 30, 2011 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 1 4,141 Interest rate risk — Foreign exchange risk 2 56 Foreign exchange risk 3 (10,615) Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in Investments in securities of Unaffiliated issuers at market value. 3 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended June 30, 2011 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 4 Options 5 Contracts 6 Total Interest rate 77,562 83,641 — Foreign exchange — 29,325 52,421 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Forward Underlying risk Futures 7 Options 8 Contracts 9 Total Interest rate (83,921) (65,116) — Foreign exchange — (24,323) (5,811) Total Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on options transactions. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net unrealized appreciation (depreciation) on financial futures. 8 Net unrealized appreciation (depreciation) on options transactions. 9 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 38 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Contracts open at June 30, 2011 are set forth in the Statement of Financial Futures. Options: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates or as a substitute for an investment. The fund is subject to interest rate and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the fund’s call/put options written during the period ended June 30, 2011: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain (Loss) ($) Contracts outstanding December 31, 2010 14,420,000 161,296 Contracts written 430,000 212,832 Contracts terminated: Contracts closed 10,325,000 252,920 290,391 (37,471) Contracts expired 4,525,000 121,208 — 121,208 Total contracts terminated 14,850,000 374,128 290,391 83,737 Contracts Outstanding June 30, 2011 — — 40 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2011: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Chilean Peso, Expiring 7/27/2011 364,870,000 767,339 777,954 The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2011: Average Market Value ($) Interest rate futures contracts 1,434,239 Interest rate options contracts 29,225 Foreign currency options contracts 5,021,159 Forward contracts 17,597 The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At June 30, 2011, accumulated net unrealized appreciation on investments was $4,445,102, consisting of $5,023,672 gross unrealized appreciation and $578,570 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 42 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on March 1, 2011, the Board considered the renewal of the fund’s Investment Advisory Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the“Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in presentations from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. The Board members also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2010, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of December 31, 2010. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board members discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for the one-, two- and three-year periods and below the Performance Group and Performance Universe medians for longer periods. The Board also noted that the fund’s yield performance was variously above, at or below the Performance Group and Performance Universe medians for the various periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.They noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. 44 Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. They also noted that, as a result of shared and allocated costs among funds in the Dreyfus funds complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 46 The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board members and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members’ conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board members determined that renewal of the Agreement was in the best interests of the fund and its shareholders. The Fund 47 NOTES For More Information Telephone 1-800-554-4611 or 516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Variable Investment Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 12, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 12, 2011 By: /s/ James Windels James Windels, Treasurer Date: August 12, 2011 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
